      Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )   Civil No. 4:20-cv-00394
       Plaintiff,                                 )
                                                  )
       v.                                         )
                                                  )
DONALD ALAN COMER;                                )
JENNIFER LYN BURGOIN-COMER;                       )
STATE SAVINGS BANK;                               )
CARLSON SEED, INC.,                               )
STATE OF IOWA-DEPARTMENT                          )
OF REVENUE                                        )
                                                  )
       Defendants.

                                           COMPLAINT

       COMES NOW the Plaintiff, United States of America, for its agencies Farm Service

Agency (FSA), United States Department of Agriculture (USDA), and Internal Revenue Service

(IRS) by and through Marc Krickbaum, United States Attorney for the Southern District of Iowa,

and Kristin E. Olson, Assistant United States Attorney for this District, and for its cause of action

alleges:

       1. This is a civil action brought by the United States of America under the provisions of

            28 U.S.C. § 1345.

       2. The following Defendants may be served as follows:

               a. The Defendant, Donald Alan Comer, may be served by delivering a copy of

                    the summons and complaint to him in Taylor County, Iowa, within the

                    jurisdiction of this Court.
Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 2 of 10




       b. The Defendant, Jennifer Lyn Burgoin-Comer, may be served by delivering a

            copy of the summons and complaint to her in Taylor County, Iowa within the

            jurisdiction of this Court.

       c. The Defendant, State Savings Bank, may be served by delivering a copy of

            the summons and complaint to its President, Tad D. Hammond, at 602

            Sheldon Avenue, P.O. Box 635, Creston, IA., 50801-3322, within the

            jurisdiction of this court.

       d. The Defendant, Carlson Seed Inc., may be served by delivering a copy of the

            summons and complaint to its Registered Agent, Terry L. Carlson, with an

            address of 1978 310th St., Blanchard, Iowa, 51630, within the jurisdiction of

            this court.

       e.   The Defendant, State of Iowa-Department of Revenue, may be served by

            delivering a copy of the summons and complaint to its Director, Kraig

            Paulsen. Hoover St. Office Building, 1305 E. Walnut, Des Moines, Iowa,

            50319, within the jurisdiction of this court.

3. On or about June 5, 2006, the Defendants, Donald Alan Comer and Jennifer Lyn

   Burgoin-Comer (hereinafter the Defendants), executed and delivered to the Plaintiff,

   United States of America, acting through FSA, USDA (hereinafter Plaintiff), a

   promissory note whereby they promised to pay the Plaintiff the sum of $150,000.00

   with interest thereon at 5.125 percent per annum. As consideration for the note, the

   Plaintiff made a FSA loan [#41-02] to the Defendants pursuant to the Consolidated




                                          2
      Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 3 of 10




          Farm and Rural Development Act 7 U.S.C. § 1921, et seq.. A true and correct copy

          of the note for Loan #41-02 is attached as Exhibit A.

       4. At the same time and place and as part of the same transaction to secure the payment

          on the note, the Defendants executed and delivered to the Plaintiff a purchase-money

          security interest in the form of a real estate mortgage upon certain real estate in

          Taylor County, Iowa, within the jurisdiction of this Court, to wit:

                The North Half of the Northwest Quarter (N ½ NW ¼) of Section Four (4),
                Township Sixty-seven (67) North, Range Thirty-five (35) West of the 5th P.M.,
                Taylor County, Iowa.

          This mortgage was recorded in the office of the Recorder of Taylor County, Iowa on

          June 8, 2006, in Book 155, Page 695, Document 20061509. A true and correct copy

          of the mortgage is attached as Exhibit B.

       5. On or about March 28, 2011, the Defendants executed and delivered to the Plaintiff,

          acting through FSA, USDA, a promissory note whereby they promised to pay the

          Plaintiff the sum of $60,000.00 with interest thereon at 4.5 percent per annum. As

          consideration for the note, the Plaintiff made a FSA loan [#30-07] to the Defendants

          pursuant to the Consolidated Farm and Rural Development Act, 7 U.S.C. § 1921, et.

          seq. A true and correct copy of the note for Loan #30-07 is attached as Exhibit C.

       6. At the same time, the Defendant, State Savings Bank, executed a Subordination to the

          Government (Subordination) in the amount of $60,000.00 of its real estate mortgage

          dated May 20, 2009, for $300,000.00 1. The Subordination was recorded in the office




1
 The State Savings Bank mortgage of $300,000.00 was recorded in the office of the Recorder of
Taylor County on May 27, 2009, in Book 164, Page 295, Document 20091190. See Exhibit E.
                                             3
      Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 4 of 10




          of the Recorder of Taylor County on March 29, 2011, in Book 104, Page 591,

          Document 111188. True and correct copies of the Subordination and the State

          Savings Bank mortgage are attached as Exhibits D and E.

       7. At the same time and place and as part of the same transaction to secure the payment

          of the note, the Defendants executed and delivered to the Plaintiff a purchase-money

          security interest in the form of a real estate mortgage upon certain real estate in

          Taylor County, Iowa, within the jurisdiction of this Court, of which the property is

          described in ¶ 4. This mortgage was recorded in the office of the Recorder of Taylor

          County on March 29, 2011, in Book 168, page 903, Document 111189. A true and

          correct copy of the mortgage is attached as Exhibit F.

       8. On or about February 21, 2013, the Defendants executed and delivered to the Plaintiff

          a purchase-money security interest in the form of a real estate mortgage upon certain

          real estate in Taylor County, Iowa, within the jurisdiction of this Court, of which the

          property is described in ¶ 4. This mortgage, securing the promissory notes and

          mortgages described above in ¶¶ 3-7, was recorded in the office of the Recorder of

          Taylor County on February 25, 2013, in Book 174, page 191, Document 131179. A

          true and correct copy of the mortgage is attached as Exhibit G 2.

       9. The following loans made to Defendants Donald Alan Comer and Jennifer Lyn

          Burgoin-Comer by the United States, acting through FSA, are now due and owing as

          of October 1, 2020:




2
 Per the FSA, the notes/mortgages listed in Exhibit G for $180,000.00, $33,310.54, and
$133,400.00 have been paid.
                                               4
      Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 5 of 10




                                                            Accrued                Daily
Date of Note           Original        Unpaid               Interest               Interest
or Advance             Amount          Principal            to10/01/2020           Accrual
June 5, 2006 [41-02]   $150,000.00     $136,983.75          $37,513.34             $19.2340 Ex.A

March 28, 2011[30-07] $ 60,000.00      $ 55,927.70          $17,060.28             $ 6.8952 Ex.C

TOTALS                 $210,000.00     $192,911.45          $54,573.62             $26.1292

       Copies of the notes are attached as Exhibits A and C. A true and correct copy of the FSA

       Certificate of Indebtedness dated October 1, 2020, is attached as Exhibit H.

       10. Repayment of the indebtedness described above in ¶ 9 is secured by mortgages

           pledging the real estate located in Taylor County, Iowa and described above in ¶ 4.

           These mortgages are duly recorded as shown thereon and constitute valid prior liens

           on the described real estate. Copies of the mortgages are attached as Exhibits B, F,

           and G.

       11. Repayment of the indebtedness is also secured by a perfected security interest in

           crops, equipment, and livestock (personal property). A true and correct copy of the

           Security Agreements dated August 9, 2012, February 21, 2013, and August 1, 2013

           are attached as Exhibits I, J, and K.

       12. The Plaintiff has been continually perfected by the filing of the Financing Statement,

           #E753938, on May 12, 2006; an Amendment #E759203 on June 6, 2006; and by the

           filing of the Continuation Statements #E10072547-9 on November 29, 2010;

           #E10072548-6 on November 20, 2010; and #E16001090-9 on January 6, 2016.

           True and correct copies of the Financing Statement, Amendment, and Continuation

           Statements are attached as Exhibit L.




                                                   5
Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 6 of 10




13. The Plaintiff is the owner and holder of the Promissory Notes, Real Estate

   Mortgages, and Security Agreements attached as Exhibits A, C, B, F, G, I, J, and K.

14. On August 7, 2014, the FSA obtained a mediation release from the Iowa Mediation

   Service. A true and correct copy of the mediation release is attached as Exhibit M.

15. The Defendants, Donald Alan Comer and Jennifer Lyn Burgoin-Comer, have failed

   to pay the Plaintiff installments of principal and interest when due in violation of the

   provisions of the Promissory Notes, Real Estate Mortgages and Security Agreements.

   The Plaintiff has accelerated the indebtedness and made demand for payment in full.

   No payment has been received and the dwelling on the property has been abandoned.

   A true and correct copy of the acceleration notice letter is attached as Exhibit N.

16. No other action has been brought for the recovery of the balance due.

17. The Plaintiff has completed all loan servicing requirements of applicable statues and

   regulations.

18. The IRS, an agency of the United States of America, claims an interest in the real

   estate described herein pursuant to its Federal Tax Lien dated July 14, 2016, in the

   amount of $102,242.79, and recorded in the Office of the Taylor County Recorder on

   July 25, 2016 in Book 6, Page 532, Document 17100. A true and correct copy of the

   IRS Federal recorded tax lien is attached as Exhibit O.

19. The following Defendants may claim an interest the real estate described herein:

       a. Defendant, State Savings Bank, may claim an interest pursuant to a Real

           Estate Mortgage dated May 20, 2009, and recorded in the office of the Taylor




                                         6
Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 7 of 10




         County Recorder on May 27, 2009, in Book 164, Page 295, Document

         20091190. See Exhibit E.

      b. Defendant, Carlson Seed Inc., may claim an interest pursuant to a judgment

         entered in Taylor County District Court on June 1, 2015, in Case LACV

         09525 for $39,137.38 principal, plus 2.3% interest.

      c. Defendant, State of Iowa-Department of Revenue, may claim an interest

         pursuant to the following tax liens:

             i. Notice dated October 24, 2016, in the amount of $34,962.82, and

                recorded in the office of the Taylor County Recorder on October 25,

                2016, Book 6, Page 541, Document 17406.

             ii. Notice dated January 22, 2018, in the amount of $6,573.11, and

                recorded in the office of the Taylor County Recorder on January 23,

                2018, Book 6, Page 561, Document 18849.

            iii. Notice dated November 8, 2018, in the amount of $34,996.18, and

                recorded in the office of the Taylor County Recorder on November 9,

                2018, Book 6, Page 571, Document 19523.

            iv. Notice dated November 8, 2018, in the amount of $1,293.90, and

                recorded in the office of the Taylor County Recorder on November 9,

                2018, Book 6, Page 572, Document 19524.

             v. Notice dated December 17, 2018, in the amount of $1,663.45, and

                recorded in the office of the Taylor County Recorder on December 18,

                2018, Book 6, Page 582, Document 19704.


                                       7
       Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 8 of 10




                           vi. Notice dated December 17, 2018, in the amount of $1,663.45, and

                               recorded in the office of the Taylor County Recorder on December 18,

                               2018, Book 6, Page 583, Document 19705.

        True and correct copies of the State of Iowa-Department of Revenue recorded tax liens

        are attached as Exhibit P.

        20. The interests of all the Defendants are junior and inferior to the interests of the

              Plaintiff.

        21.     None of the Defendants have a right to redemption after foreclosure sale herein.

        WHEREFORE, Plaintiff prays judgment in rem against the mortgaged real estate and

personal property and in personam against Defendants, Donald Alan Comer and Jennifer Lyn

Burgoin-Comer, in the amount of a) $192,911.45 principal, advances and other recoverable

costs, and b) $54,573.62 interest as of October 1, 2020, plus interest accruing after that date at a

rate of $26.1292 per day to the date of judgment, together with interest at the legal rate

thereafter, plus c) the costs of this action. Plaintiff further prays that its mortgages be declared

valid prior liens on the property described and that any advances the Plaintiff is authorized or

required to pay to protect the security during the pendency of this proceeding be allowed as a

valid lien on the real estate.

        Plaintiff further prays that all legal right, title and interest which the Defendants have in

the property described in ¶ 4 be foreclosed and sold at public sale in accordance with 28 U.S.C.

§§ 2001-2004; the sale be subject to unpaid real estate taxes or special assessments; and the

proceeds arising from the sale be used to satisfy, in the order listed:

        1. Filing fees allowed pursuant to 28 U.S.C. § 2412(a)(2);


                                                    8
      Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 9 of 10




       2. The costs of the sale and this action;

       3. The interest accruing on Plaintiff’s judgment in rem against the mortgaged real estate

              and personal property, and in personam against the Defendants Donald Alan Comer

              and Jennifer Lyn Burgoin-Comer;

       4. Plaintiff’s judgment in rem against the mortgaged real estate and personal property,

              and in personam against the Defendants Donald Alan Comer and Jennifer Lyn

              Burgoin-Comer; and

       5. The balance, if any, be brought into the Court to await its further order.

       Further, Plaintiff prays that its security agreements be declared a valid lien on the

personal property described therein; and that its security agreements be foreclosed and the

personal property be sold subject to prior liens, in the manner provided by law and as directed by

the Court; and that the proceeds from said sale be used to satisfy first, the costs of said sale;

second, the costs of this action; third, the indebtedness owed the Plaintiff as alleged herein; and

the balance, if any be brought into the Court to await its further order.

       Plaintiff further prays that all right, title, and interest in and to the described real estate

and personal property of the Defendants and of all persons claiming by, through or under them

be decreed to be junior and inferior to Plaintiff’s mortgages and security agreements and be

absolutely barred and foreclosed. If the purchaser of the real estate be denied possession thereof,

Plaintiff prays for issuance of a Writ of Assistance upon the filing of a proper Praecipe and prays

the Court place the purchaser of the real estate in peaceable possession, without further order of

this Court.




                                                   9
      Case 4:20-cv-00394-RGE-HCA Document 1 Filed 12/22/20 Page 10 of 10




       Plaintiff further prays that the Plaintiff, through FSA, be named a substitute custodian to

be responsible for the location, moving and storage of the personal property subject to the

foreclosure herein prior to its sale by United States Marshals, and authorizing the Marshal’s

Service and FSA to enter upon any real property upon which said personal property may be

located in order to remove it for sale.

                                                     Respectfully submitted,

                                                     Marc Krickbaum
                                                     United States Attorney


                                                By: /s/ Kristin E. Olson
                                                    Kristin E. Olson
                                                    William C. Purdy
                                                    Assistant United States Attorney
                                                    U.S. Courthouse Annex, Suite 286
                                                    110 E. Court Avenue
                                                    Des Moines, Iowa 50309
                                                    Telephone: (515) 473-9300
                                                    Facsimile: (515) 473-9282
                                                    Email: kristin.olson@usdoj.gov




                                                10
          Case 4:20-cv-00394-RGE-HCA Document 1-1 Filed 12/22/20 Page 1 of 2


nEPRODUCE LOCALLY, lncludo lo,m numb€rand chto on all reproduclions.                               A.   KIND OF LOAN
                               u.s. DEpAiI\rENr OFACRTCULTURE
FSA-1       940-17                                                         F'tm
(10-26.S9)                                                                        Service ABencY         Tlpc:
                                                                                                                    ----I9-                 @       regurar

                               PROMISSORY NOTE                                                                                              fl      r.it.a a",*,".
                                                                                                                    Pu6uanr to:
1. Nams
      ,    DONAI]D A[,AN COUER ANI' .JENNIPSR          tYN       BURGOIN-COMER
                                                                                                           EI        Consotidated Fann & Rurat D.vetoprDcnr Ac!


2. Stato                                       3. County                                                   J---l     Emsrrerrcv rrqnc,rltural credil Adiushem A.r or t 9?a
                        10DA                                          AAYTOH                       9.   ACTIOT.I BEOUIRING NOTE
4.   Case Numt€a                               5.   Oato                                                I-il tni,i,t t*n                            Res.hedu ling
             !,6- 081           672                          ,luNB         5,   2005                    I I s,t'-",..r t.,"                         R.amorti!ation
6. Fundcodo                                    7.   Loan NumbeJ                                         I I   Coosolid^r.d &                        Credil   s61e
                                                                                                              su   Dsequenuoin
                        .lt                                                o2                           [--']
                                                                                                        t--J cormrraation                           Dcfcrred paymenB

                                                                                                        I I c"**"ri." c*.-e.r               E
   FOR VALUE RECEIVED the undersigned Bonorver and any cosigners jointly and se\enlly promise ro pay ro rhe orde. of lhe Unired Srares
of Aflcrica, ac(i0S lhrough the Farm Service Agency, Uniled Slates Department ofAgriculture, (herein called the "Covemmcnl'),or ils
assigns, at its office   in_gl@4_B
                                       ,   or at such other plac€          as the   GorcroIncn( may laler designate in w.iling, thc           pri    cipal sum       of
oNE IUNDRaD FIpTy TItousAND AND No/cBNTs-
                                                                                                                                                                          dollars

(s 150,000.00---                                                                     plus iolerest on the unpaid principal balancc at the RATE                  of
     F]     ANp Orits EIGIITH    -------------        -                                                                       ( s.12s----             %) peraonun)        aDd

ZBRO
                                                                                                                             dollars      ($_9-:L        -..:
                          Ifthis nole is for a Limited Resource loa[ (indicated in the "Ki0d of l-oan" box nbove) the Covcmnle0t ntay
of Non.rpitslizad inlercsl.
C1IANGE TIIE RATE Otr II.ITER-F,ST, in accordance wilh re8ulations ofthc Farm Service Agency, not more often tltul quarterly, by giving
lho Bo(olver lhi(y(30) days prior wrilten nolice by mail tolhe Bonowel's last known address. Thc nere inlerest rate shall ool exceed lhc
highesr rate established in regulations    oflhe Famr Sewice Agency for the type of loan indicar€d above.

    Principal and intercsl shall be paid ir      aoRTY-ONE (41)                 installmenls 0s indicated belorv, except          as   modified by   a   differenr ra(e   of
ioterest, on or b€fore lhe follo\eing dates:

$ 8,892.00                                          01     01-   2   007            i$ N/A
$N/e                                                                                ;   s-!41

                                                                                    ;sjll
s   N/l                                                                             ;$

$l4l


"nd  S                8 I92 '
                        '
                                00               thereafie r         on--------:14!!lll:-lLof each-                              the principal aod
                                                                                                                         ----I-E4B-until
interest are fully paid oxcrpt lhol lhe final installment oflhe entire debtedncss evidcnccd hereby, if not sooner p&id, shall be due and payable
       FoRTY    (40)        )rars from lhedateofthis note, and exclpt that prepaymenls may be made as provided below. The co0sideration lor
lhis nole shlll also support anyagrcemcnt modifying the foregoinS schedrle ofpayments.

    Ifthe totBl amount ofthe loon is not advanced at the lime of loan closin8, the loan fuods shall be advanced to the Borrower as (cquested by
Borrower and appaoved by the Covcmmenl. Approval by the Coremment ivill be giveD provided the advance is request€d for a purpose
aulhorized by th9 Covernment. Inlcresl sball accrue on lhe amouot ofeach advance from its rctual date as sborvn in the Record of Advances at
the end ofthis note. Bor.ower authorized lhe CovemmeDl toenlerthe amoun(s) and dale(s) ofsuch advance(s) io lhe Record ofAdyonces.


                                                                                    Positiott 2



                                                                                                              lnlllals / Dato



                                                                           Exhibit A
                                                                           pg. 1 of 2
     Case 4:20-cv-00394-RGE-HCA Document 1-1 Filed 12/22/20 Page 2 of 2


FSA-1940-17      (ro-26-ee)                                                                                                          Page 3 of 3

     HIGHLY ERODIBLE LAI\'D AND \IETLAN'D CONSERVATION AGREEITIDM: DonowEi recoS zes lhat lhe loan described in
lhis nole will be io default should any loao proceeds be used for a purpose that will mnlribut€ loexcessive erosion of hiShl y erodible lnod or to
rhe conve$ion ofrverlands (oprcduce an aSricultural commodityas funher explained in 7 CFR Part 1940, Subpa( G, Exhibil M. ff(1) lhe
lerm of I he loan exceeds January 1, 1990, bu t not Janu ary I , 1995, and (2) Bonorver inlends to produce an agriculturdl commodily on highly
erodiblc I and that is exempt f.om the iest rictions of Exhibit lvl u nt il ei lhe r Janu ary t , I 99 0, or trvo )ears afler lh e Nalura I Resourccs
Conservation Service (NRCS) has completed a soil surley for tho Borrower's land, whichever is later, the Borrowcr further agrees thal, prior lo
the loss of the exemp(ion fronr the hiSh! y erod ible land conservalion rcslriclions found in 7 CFR Pa rl I 2, Borower must demooslrate I hat
Borrow€r is actively applying on lhat land which has been determined to be highlyerodible, a conservalioD plan approved by lhe NRCS or lhe
appropriale conservation district io acmrdance lvith NRCS's requiremeots. FDrthermore, iflhe term oflhe loan exceeds Jnnoary I, 1995,
Bor.ower irrther agrees thal Bonower must denlo0strate pdor lo January l, 1995, that flny production of an agricultural commodity on highly
erodible land alter that date will be done in compliance wilh a conservation system approved byNRCS or lhe appropriate conservation dis(rict
ill occordance rvith NRCS's lequirements.

   DEI'AIrLT| Failure to pay \vhen due anydob( evidenced by lhis note or perfoml any covenant ofaSrecment under this note shall coostitule
default under tlris and any olher instrum€nl evidenciog a debl of Bofiower owinE to, insured or Cuaranlccd by the Governmeot or securing or
olhenvise relaling lo such debt; and defsult uoder any such othcr iostrunlent shall constitule default under this nole. UPON AI'IY SUCH
DEFAULT, lhe Govenlment 0l ils option may declarc all or any part ofany such indcbtedoess ironedialelydue and payable.

   This Nole is given as evideoce ofa loan to Borrowet made or insured by lhe Govemmenl pursuant lo lhe Consolidated Farm and Rural
Devclopment Act, or the EmergencyAg cultural Credit Adjustment Act of 1978 and for the typ€ ofloan as indicaled inlhe "Kind of lran"
block above. This Note shallbc subject to the grescnl regulations oflhe Farm Service Agencyand to its tulure regulations not inconsistent Nith
lhe express provisions oflhis note.



Presenlmetrt, prolesl, and oolice are lvarved.



 (sEAL)




                                                           RECORD OF AOVANCES




                                                             Exhibit A
                                                             pg. 2 of 2
Case 4:20-cv-00394-RGE-HCA Document 1-2 Filed 12/22/20 Page 1 of 5




                            Exhibit B
                            pg. 1 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-2 Filed 12/22/20 Page 2 of 5




                            Exhibit B
                            pg. 2 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-2 Filed 12/22/20 Page 3 of 5




                            Exhibit B
                            pg. 3 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-2 Filed 12/22/20 Page 4 of 5




                            Exhibit B
                            pg. 4 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-2 Filed 12/22/20 Page 5 of 5




                            Exhibit B
                            pg. 5 of 5
                     Case 4:20-cv-00394-RGE-HCA Document 1-3 Filed 12/22/20 Page 1 of 2


                                                                                                                                     Form Approved - OMB No. 0560-0237
[his form is available electronically.                                                                         (See Pago 3 for Privacy Acl and Public Burden

 FSA-2026                                                       U.S. DEPARTMENT OF AGRICULTURE                                                                         Position   2
(09-07-10)                                                              Farm Service Agency


                                                                     PROMISSORY NOTE
1. Name                                                                              2.   State                                    3. County
ponald Alan Comer and ilennifer Lyn Burgoin-                                         Iowa                                          Taylor
Comer
4. Case Number                             5. Fund Code                              6.   Loan Number                              7. Date
16-87 -      46?2                          30                                        o7                                                        March 28,       2017-

8. TYPEOFASSISTANCE                                                                  9. ACTION REQUIRING PROMISSORY                 NOTE:
Ct-Reg
                                                                                     X     lniti"l   lor,         [-l   Conserval.ion   easement   I      oeterreo paym€nts

                                                                                     l-l Consolidation I Rescheduling n                                   Debl write down

                                                                                     l-l Subsequent loan [-l Reamortization
10. FOR VALUE RECEwED, the undersigned borrorver and any cosigners jointly and severally promise to pay to the order of the
United States of A.nrerica Department of Agricrrlture, acting tlrough the Famr Service Agency (Govermnenl), or its assigns, at
its office in (a,l crescon, rA 50801                                             or at such other place as lhe Govemnrent may later
designate in rwitirrg, the principal sum of          (6) srxry         rHousAND AND No/1oo -
                                                              dollars (c/   (S   60, ooo -                                                             plus i-rrterest on
{he unpaid      principal balance at the RATE        of (rf roun            AND oNE - HALF - - - - -
percent       (e,) 4 .s             0/o)   per annunl.    If this note is for
                                                                    Limited Resource loan (indicaled in ltem 8) the Goverrunent may
                                                                                 a
CIIAI\GE THE RATE Of                 INTERIST in accordance rvith ils regulations, by giving lhe borrorver thirty (30) days prior rvritten
notice by mail to the borrorver's last known address. The ne,v interest rate shall not exceed the highest rate established in the
Govenunent's regulations for the type of loan indicated                 h Item       8.

I   L   Principal and interest shall be paid in      (a)       rlJENry-oNE (21)
installments as indicated belorv, except as modified by a different rate of intere st on or before the follorving dates:
        (b) Installment amount                        (c) Due Date                                   (b) Installmeut amount                      (c) Due Date

$   4, 613                                            3 -28     -2012                        $       ,NA"

$   ltryAl                                                                                   S ,NA,
$   ltrJgrr                                                                                  $ rNA[
$   r pr;au
                                                                                             S "NAx

and(d)        $ a,crt                       thereafter on the    (e) zam oF
                                                                     MARcH              ofeach () :rraa                    until the
principal and interest are fully paid except that the final instalhnent of the entire indebtedness evidenced hereby, if not sooner
paid, shall be due and payable           (g)    Tt,tENry (20     )                        years from the date of this note, and except that prepaynents rnay
be rnade as      provided belorv. The consideration for this note shall also suppo( auy agreem€nt nrodifoing the foregoing schedule
of payrnents.

12. If the total amount of the loan is not advanced at the tirne of loan closing, the loan ftrnds shall be advanced to the borros,er as
requested by the borrorver and approved by the Covernment. Approval by the Government will be given, provided the advance is
requested for a purpose authorized by the Govemuent. Interest shall accrue on the auount of each advance from the actual date
disbursed,




ffi,'IK:";',ffi""'-
    lt  A'
                                J'ry"tr                   i                      Exhibit C
                                                                                 pg. 1 of 2
                  Case 4:20-cv-00394-RGE-HCA Document 1-3 Filed 12/22/20 Page 2 of 2


rsA-2026 (0s,07-10)                                                                                                                       Page 3 of 3


20, The Bonorver recognizes lhat the loan described in this tlote will be in defhult should ally loaD proceeds be llsed for a purpose lhat
             to oxcessive erosion ofhighly erodible land or to the conversio[ of$,etlands to produca an agriculhrral conurodity as
will contribute
provided in 7 CFR Part 1940, sttbpart G,       Efibit   M, or any successor regulation.

2 l. Faiture to pay rvl)e!) due any debt evideuced by this rote or perfonn any coveuanl of agreerner)l under this note slmll coNtitule
DEFAULT under this and any othcr itrstrunent evidelcilg a debt ofthe Borrorver orviDg to the Govemnrent or securiDg or othenvise
relating lo such debt; and default under aDy such other instrurnent shall co$titute default under lhis note. Upon such default, lhe
Govemnlent at ils optiotr may declare all or any part ofalry such indebtedness immediately due and payable.

22. This note     is given as evidence loatr to the Borrower nrade bythe Goverulrent pursuant to the Co solidated Farm and
                                         ofa                                                                                                  Ruftl
Developmelt Act and for the type ofloan   as indicated in Item 8. This Irote shall be subject lo lhe present regulations ofthe
Govennnent aM to its ftrture regulations not inconsisteut with tlte express provisions ofthis uote.




                                                            (rr*




                                     is made in accodanco                         Acl ol 1974         552a - as                             a6quesling
            lho Inlomalion ldenlifi@d on lhis torm is lhe Con,olidalod Fam and Rural Dovelopfienl Acl, as anendod (7 U.S.C. 1921 4. S@.). The
            inlormalion will bo usod lo dolonnine oligibilily and feaslbilily lor loans and loan guo@nlees, and seNlcihg oI loans and loan guaranloes,
            |ha lnfomaqon colloclad on lhls lom may be disclosod lo olher Fedarcl, Slale, and loeal govommant agonclos, fibal agencies, and
            nongoyernfienlal entilios lhat havo boon aulho.ized access lo lho inloftnallon by slalule ot ftgulation and/ot as desc.tibed h lbe applicable
            Routino Uses idonliliod in lho Syslom ol Racotds Nolica lor USDA./FSA-14, ApplicsnuBotrcwet. Ptovlding lho toguesled lnlornalloo ls
            voluntary, HoweveL tailura lo lu.nish lhe rcqueslod inlonQtbn may Gsull in a denlal lot loans and loan Waranlaes, and sovicing of loans
            and loan guarcntees, Ihe ptovisions ol crlminal and civil frcud, pdvacy, dnd olhar st€lulos nay bo applicablo lo lho inlomalion Novided.

             Accotding lo lha Paporfla* Reduclion Acl ol 1995, an agoncy nay nol conduct ot sponsoL and a percon is nol requirod lo tospond lo, a
            collgclion of lntoma on onloss lt displeys a valid OMB contrcl num&L The valid OMa conkol nunber lot lhls inlomalion colloclion is
             0560 0237. The   ti  e rcqui@d lo complole lhis inlomallon colleclion is eslirnated lo avstag, 20 minutes pet rcsponse, including lhe limo
            lot rcviewing ihslruclions, soarchihg exlsling dala sources, galha.ing and inalntainihg lho dala nooded, and compleling and rcviowing lho
            collsclion ol ihtornalion. RETURN THIS COMPLE|ED FORM TO YOUR COUN|Y FSA OFFICE,




                                                                     Exhibit C
                                                                     pg. 2 of 2
Case 4:20-cv-00394-RGE-HCA Document 1-4 Filed 12/22/20 Page 1 of 2




                            Exhibit D
                            pg. 1 of 2
Case 4:20-cv-00394-RGE-HCA Document 1-4 Filed 12/22/20 Page 2 of 2




                            Exhibit D
                            pg. 2 of 2
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 1 of 9




                            Exhibit E
                            pg. 1 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 2 of 9




                            Exhibit E
                            pg. 2 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 3 of 9




                            Exhibit E
                            pg. 3 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 4 of 9




                            Exhibit E
                            pg. 4 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 5 of 9




                            Exhibit E
                            pg. 5 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 6 of 9




                            Exhibit E
                            pg. 6 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 7 of 9




                            Exhibit E
                            pg. 7 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 8 of 9




                            Exhibit E
                            pg. 8 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-5 Filed 12/22/20 Page 9 of 9




                            Exhibit E
                            pg. 9 of 9
Case 4:20-cv-00394-RGE-HCA Document 1-6 Filed 12/22/20 Page 1 of 5




                            Exhibit F
                            pg. 1 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-6 Filed 12/22/20 Page 2 of 5




                            Exhibit F
                            pg. 2 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-6 Filed 12/22/20 Page 3 of 5




                            Exhibit F
                            pg. 3 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-6 Filed 12/22/20 Page 4 of 5




                            Exhibit F
                            pg. 4 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-6 Filed 12/22/20 Page 5 of 5




                            Exhibit F
                            pg. 5 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-7 Filed 12/22/20 Page 1 of 5




                            Exhibit G
                            pg. 1 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-7 Filed 12/22/20 Page 2 of 5




                            Exhibit G
                            pg. 2 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-7 Filed 12/22/20 Page 3 of 5




                            Exhibit G
                            pg. 3 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-7 Filed 12/22/20 Page 4 of 5




                            Exhibit G
                            pg. 4 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-7 Filed 12/22/20 Page 5 of 5




                            Exhibit G
                            pg. 5 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-8 Filed 12/22/20 Page 1 of 1




                            Exhibit H
                            pg. 1 of 1
                  Case 4:20-cv-00394-RGE-HCA Document 1-9 Filed 12/22/20 Page 1 of 7



     Thls ,orm Is avallabl6 eloc'tronically.




     l, TEIS SECURITY AGREEMENT, dabtl               lc)  Aueusi 9.20i2                   , _, is Dade behveen the Unitei States.
    ofArnerica, acting througb the U.S. Department ofAgriculturq F8Eo Ssrvice Agetrcy (Secured Palty) aod fD)



    (Dcbtor), whose rnailing ad&css is (



    2. BECAUSD D€btor is justly idebted to Sctued Party qs cvideD.ced by oDc oI Eoore certaio promissory notes or other
    imkurtrools, at]d iD ttrc 6:h[e may im.u additioDEl jndsbtcdness to Secured Party $'hjch wi al,so be evideaced by one or urorc
    promirsory notos or other i1struments, tlll ofwhich are called 'Note," which has been execpted by Debtor, is payable to the
    ordor of Sccured Party, aod atrthqrizes acceleration of tbc crtirc Lrdebtcd&ss al lhc optioD of Sccured Parti upon aay default
    by Debtor; and

    Tte Nots cvidences 8 loan to Debior, a.od Secured Party at auy time Day assign $e Note to aqy extelt authorized by thc
    Corsblidated Farm and Rrllal DovelopmoDt Act or atry olhcr Act adminisiered by Slured Party; and

                                fis Security Agr€emcnt to sccule proDrpt paymenl of tho Note
    It is the purposc and iatent of                                                                affl tho timcly performance of all
    obligatioos nod covenars contained il this Secudty Ag€€meEt; and
.   NOW TEEREFORE, itr coDsidsratiotr ofsaid loans and (1) to secrue the proEpt paymfnt ofatl cxisting and future indebtedobs
    a-ud liabilities ofDebtor to Sccured Pafy atrd ofall rcnewals an( €xteNionJ ofsuch itrdebtedncss an{ any additional loaos or
    future adyansos to DebJor beforg or afur aade by Sgcured Party uodcr the thcl cxisting provisioos of thc Coosolialated FarB
    and Rural Dcvelopmed Act or aay olher Act admilis(cred Ly Sccued Pa$y all with interest; f, in a.ry event and at all times to
    scgtre lhe proopt paymeat of all advalces and expenditrues made by Sccured Party, with hterest, as de.scribed in ltris Secudty
    Agr".,rreuq            O" timely perforoincc of eyery coveDant aDd agerameot ofDebtor cofiailed h this Scciuity Ageemeo( or
                   "oa-fS)
    io any supploBetrtary 8gf,prElbL

    DEBTOR GRANIS ti) Secucd Party a security interesi iD Debtois bterest tte fotlowing descnted collateral, including the
                                                                                                                                  '
    procccds and procluits thcrcof, accessions 6ereto, fittue advarces and security acquicd heleiuatcr (co aterat); Provided
    boweveltho followlng description ofspeoific itsrns of collsteral shall rot in any way limit tbo collaleral covcrcd by this Sccurity
    Agrecurent and lfte Secured Party's intcrixt lberom (a):




    r.ru"rh9-oo"E-lI'lt
                             bltzlp                                 G@PY
                                                                   Exhibit I
                                                                   pg. 1 of 7
          Case 4:20-cv-00394-RGE-HCA Document 1-9 Filed 12/22/20 Page 2 of 7



                                                                                                                           Pago 2   of7
FSA.2026 (0e-0&10)
                                                                                                                           wbic] are
O)
''    All crops, dnnual and perenuial, and otherplalt or fas[Producls trow plaDtcd' groving or growD, or barvlstcd or
     plarited aihr this Seourity Agreeoeat is signed or othcnvisc becomo  gowing   or harvested  crops  or  otrer plant Producb rl)
'    i.,ithio th. oo.-y.ar period of aay longci piriod ofyean permissible ulder State !aw, or (2,) at any time afler this Security
                   is signed ifno 6xed mariium period is prescribed by Staie law,-including crops and planl
                                                                                                               produits now plalted,
     Agrcement
     to-b" plartea, giowing or grota or bawestid on thc followiag described real estate:


                    (1)
      Fam or olherReal Eslale ownel




Includirg all cntitlements, beocfits, and palmcnts ftom   811slsto 8od Fedeiat fam prcgra.Bs; all crop indl^aity Paymentsi all '
puyr"rt-iourgiUf", *ising tom said crops aud all general irtangibles arising ftom said croPs; aod all allotretrls aDd quotss
                                                                                                                  plocctds
ixftting on or iuased and t'ansfer.ed or to be leasod and trarsfened lo the above describcd fanns as well as irny
                                                                                    party'
derivei'tom the couvcyancc or leale and kansfcr by the Deblor to an! subsequeDt
    Doli      {,rri...,q}                                       il<




r,nr"rss--o.d-2r--/2
                          B.A-G-                                Exhibit I
                                                                pg. 2 of 7
                   Case 4:20-cv-00394-RGE-HCA Document 1-9 Filed 12/22/20 Page 3 of 7

                                                     (
                                                                                                                                         Page 3 of   7
FSA-2028 (0s{3-10)
(c) All farm and other cquipment (except smalt tools aud snaU gquipmenl such           halld tools, porvcr lawu mowers and other
                                                                                                     as
    .jtcms of like qapo luless describcd.below), atrd tuveriory, no$, o\vlred or heroaicr acquled by Debtor, together with all
     replacerhenk, substitutionr, additions, aad accessioDs lllereto, including but not limitod to lhc followitrg \YNch are located
     in      tlc   Srare(s)   of   (.1, Iowa     :


   (21              (31                   (4)'                       (5)                     (6)             (/)       (8)             (s)
  Llne         Qu3ndty                   Khd                     Manulaclurcr        SlzB and Typ6        Condit oo            Sedal or Model Nc,
  No.

         l                )   Traotor                    Jt)                       2950                   Good

                                                         ]D                        4450 MFIVD             Good        t988   28305
         2                1   Tractort

         3                1   Coobiner                   JD                        9500 Sidehill          Good        1992   617290

         4                I Comhcad                      JD                        693                    Good

                                                                                   920F                   Good        2000   685129
         5                I Grein Headr                  JD

                                                         Hull                                             cood        2011
         6                I Hesd Trailer!

         1                I Plantt{t                     JD                        7200    l2.row         Good

         8                I UtiUty Trailer               II&H                      6x.12                  Good

                                                                                   #5'tz                  Good        2002   820970100
     9                    l Grah Cart                    Breot

    t0                                                                             TA45                   GooC
                          I   Loader                     Weslendorf

    l,                    I   Fctd Wagon                 Shuler                    255                    Good

    t2                    I Criodel                      oMc                                              Good

    l3                        Bulk Bitrs

    t4                    I Fue[ Bancl                                             1000 gsl               6ood

                                                                                   12"x?2'                Good
    15                    I Gzain Apg€r

    l6                        .PMSl

(10) hchding the fo[owbg describ€d lxtucs which are a6xed, o, arc to bo 8ffxed to real estate, 8s extacted collsterali or
timLer (if be cug all ofwhicb, togother with the associated real esiate, are ore particulsrly doscn:bcd as fouowsl




,rrrDflc                           D"r"z'Ati2
 A-.                                    a-fl-"z-                                Exhibit I
                                                                                pg. 3 of 7
                          Case 4:20-cv-00394-RGE-HCA Document 1-9 Filed 12/22/20 Page 4 of 7

                     -/
                                                                  ((
     FSA.2O2$             (09-o3-lo)                                                                                                         Page 4 of   7

    (d) All livestock (excapt livestock                       and poulty kept prtlrrily
                                                                      for subsistence purposes), fish, bees, birds, fur-bearing animals,
     ''                                                     purposes, othq  farm Foducts, ald suppties, row owDed o! bercr-fter
        other aniruls produced or used for corumercial
        ac4u1rid by Dibtor,   togelher  wi6  all incrcases, replac6mc[ts,  subltitutioDs, snd additions lherato, ircluding but not limited
.       to the follo\Yirg located in ths Statc(s) of (/) .-195a-..!

           (2)             (3)                              (4)                   (s)              (6)    o)       (8)                 (e)

          Llne        QuanUty                         l(nd gr Sex             Breed           Colot      Weight    Ase    Brand or Olhsr ldontillcauon
          No.
                 I               3   Caltlc -        Bcci. Bcef           AnSSim          Black                   4-8    1800#

                                     Bolls-Cu.ll
                              t'l    Cs(dE' Bc.f - Be.f                   Angus           Blscl/Red               l0     1200fl

                                     Cowr-CUl                             Cross

                 3            67     Caltle - Beaf- Breadiug              Angus           Black                          9008

                                     Heilers - lst licn to 3SB            Cross
                 4            64     Casle ' Bcef- Calves                 Ang!s           tsla.k                         40ofl
                                                                          Cro!s
                 5               4   Cadlc - Btdg. -          BuIs        2Ang2Sih        Blaak                   24     2000#

                 6          128      Cotlle .        Brdg - Covs -        ArSus           Black/Red               +10    1350H

                                     I   sr   lien   i6   hd to ssB       Closs




    rniri,rDI             C
                                 -o,,"('JEIA
                                                3'La-{L                                   Exhibit I
                                                                                          pg. 4 of 7
               Case 4:20-cv-00394-RGE-HCA Document 1-9 Filed 12/22/20 Page 5 of 7


                                                                                                                                          Pags 5 of   7
FSA.2028 (0$03.10)
(e)   All acconnls, deposit accounts, goods, supplies, inventory supportiag obligations, investrent Property, ccdificates of title,
       payment hhuBiblcs, ard geoeral i.uhngibJos, ircludiDg but lot limitcd to the fo[oving:

(a) Allcrops, livestock, farm products, equipment, cedificates oftille, goods, supplies, invontory, accounts, deposit
iccounts, iupporting obllgatlons, paym€nt lntanglbles, goneral inlanglbles, lnvestmenl property, crop lnsurance, indemnily
paymenls, and all entitlem€nls, benefits and paymenls from all state and federal farm programs;
 (b) All proceads, producls, accesslons' and sBcurity acquir.ed hsreaftel;
itrb seiurlty interrist perfected socures a future advanoe clause and the securlty agreement conlalns an aft€r acquired
property clausa.

''',;):;                                                                          f   //                   tu d* /"/r t
              ;:";ff";;;' r;:':;'n"ifr'^'                                     ?
                                                                                           P*         CI



3.   DEBTOR WARRANTS, COVNXINTS, E]YP AGREES TEAT:
(a) Debtor is tho    absoluto aDd exclusive owtrer of the above-descnted collateral, and atry rnarks or brands used to descrihe
      livestock are the hotding blands ald carry the tille, although the livestock nay [ave otler rnarks or brands, and such collateral
      is &ce Aom all liens, encumbrances, sccwity atrd othrr iltcresb sxccpt p/ any eiisting liem, cncumbrancot seaurity o! otbot
      interests in favor of Securad Party which sball rcmafu i[ full forcp ix d etrect; (2) aIry ippncable landlord's statutory lieN; snd
 .    (3) o&er lieos, etrcuBbrrisccs, security or other iDtcrcsts preyiously disclosed to SEcure4 Party in the loan application, farm
      operating plan or other loatr docuEeDts, Debto; w l defood tllg eplateral agairs! tha claiqrs e-id {cma-nds ofa! othcr
                                                                                                                                  pcrsons.

(b)     Statemeuts coutained in Debio/s loan applicadon aDd rehledloaDdociE€o{s are rue md conect d!1d t}at Deblofs namc,
                                                                                                                                          as

       statcd in the loan applicatior and in this Secu.ity Agre€Eeng  is Dcbtols coBplclo   legal namc;  and  .Debtor will    use  f,
                                                                                                                                   tbo   losr
       fimds for thc purposis for whicL orcy vere or arg advaacd (2,) comply with such fam op€ratitrg plaEs as Eay be agreed upon
       fiom time to iiro by oebtor and Secued Party; (3,) care for and maintail collateral in a good and hrxbandlike mann<;
                                                                                                                                    (y')
      'bsurc
               thc co aGrai in such amouuts and rnauner as oay bc requircd by secucd Pary, aud ifDebtor &ils to do 60, Sccurpd
       party, at its optio4 may piocurc such insuraoce; (1,) pcrrdt Secured party to iDsP€ct thE cottsteral at atry rcssonsble time; (6)
       aot ibandon the coltatcral M e[cusrber, co1oeal, rcmove, sell or otherwise dispose of it or of atry iotet*t in lbo
                                                                                                                           collal.elal, or

       pe.rnlt otn"rr to ao.o, witho*   the prioi writien co$ent of Secur€d Part)';0)  not perEit  the collateral to be lwicdtpon,
       Ljured or ilestoyed or i$ value to be impaired, exccpt by using harvcstcd crops in amormts treccssar), to carc for livestock
      iovered by this iocurity Agre€trlenti atrd iSl Dsintain accuratc rccords oftbe collatcral, finnish Secwcd Palty aoy requcst.d
      infornaliin relatod ro tic co aeral and allow Secureil Paty to [slect aud copy 4ll records relating to the collalcral.
(c) Deblor wiu pay proEptly whetr due a fI) indebkdncss eyidonc€d by the Note and an. y indebtcdtross to Se'ored Party sccured
''                                                        prcEiutrB, twici, assossEstrls, lieu, and otLer crctrmbrarces, and
    by lhjs S*uiiti igrccE;ot; f2, rqrts, taxes, ilsuarc€
      costs   of lien searcies     mainterincc ald other cbarges now or later attachilg to, lcvied on, or otherwisc pcrtainbg to the
                                 and
                                                                                                                                  or
      collateral or this sccurity inlerest; f3l fililg or tccording Gcs for irstruEeots trecessary to perfeol, colti4ue, servic€)
                                                            other chfiges now  or lbter rcquirc.d by regulatioN of thc Secwed  Parg.
      t€rEiDate this sccudty intelqs! and f4,, fae.s and

(d)   Sccured !ar$ is authodzed to 6le        fin'n.ilg statcm      ts   dcscltirg tig     collatcml, tofile smendmo[ts to the fitranoing statemenls
      &nd lo 616 coDtitrustiotr slatcmsDts

fe) Debtor wi.U imediatoly notiry Sccued PErty of ary oaterial                charge in the collateral or h thc collateral's location; charge in
*'O"ii"i"".".,"adressiorlocatioo;chalgrin*y*u,1"otyotrepresentatiolintiisSccurityAgrcemcDt;changethatEuy

      altect lhis sccurity interest or its pcr{cctioq    8Dd   alry evetrt ofdefault'

(f)   Securert parry rnay at auy time    paj aoy otter armuots.rcquircd ir tlis-i!(truEent to          bo paid by   Debtor ard not piiA whcn due,
'-'inclu,tinganycosl-a,*p"*"rio,rieprescnationorprotectiouoftLecollatcralorthjssecurityiolelest,asadvanccsfor
      ["   u."oilnt otn"ttor. All such rdvarceeshall bear hterest at           the lato bomo by tho Note which bas tLe higtrest     i   erest rate.

(p)                                                                                                              duc and piyable by
*'     AII advances bv Se.ured party as dascnied in this Security ASre€mcnt, with iil€resq sball be irDmediately
                                    with;[             axl s]all be secured by lhis security Agreeoeat. No such advaace by          Secured Party
      i.Ua" a i.rri"a       pa11y            dernand
                                                                                              be applied on thc Note or ary
      shrll relieve Debtor fiom breach ofthe ccivcrunl to pay, Any Payoont nadc by Dcbtor may
                                                                              dctcrmincs'
      irdebtedaess to Sccurcd Party sccucd hcrcby, in ariy order Sccued Party
                                                                                                      agrees to exccutc any fillthfi
fh)
*'     Itr ordq to secure or bcncr s€curc the aboye-rDrtrtioned obligatiols o! irdebtedless, Deblor
                                                                                                                                     to
      ;";;r;,1;;;rdhg         addido1sl sccu ty irltlunenh on suchreal ard personal prop€rf a3 secwed Party may require aod
                                                                                        perfect     secuity inlerest ganted hcrciu or lo
      it"-*y-t    ntla,          iasonabli requestcd by Secured Parg    to evidctrco or         tLe
                         "aUo-*                       hclci&
       effechBte ttro rigbts grintod to Secqed Party

 nm"rDhc ,"rt-fi'lA
                            0'tL"'                                       Exhibit I
                                                                         pg. 5 of 7
                   Case 4:20-cv-00394-RGE-HCA Document 1-9 Filed 12/22/20 Page 6 of 7


                                                                                                                                               Page 6 of 7
  FSA-2028 (0€-03.10)
  4. IT IS tr'URTMR AGREED TEAT:
   (a) Urtil     default" Debior may retaio possession ofttrc collatcral

   (b)                                                                                                    obligatio! or to pay pronrpdy
          Default shall exist uuder this Sccurity Ag.eeDetrt ifDebtor fails to perforE or discharge a-oy
   '-'                      secured by rhis Security Agrccmcnt  or  to observc ot p^crfomr aay coYeEants  or agresmetrts i4 thls
          -y ioO"U,"ar"ra                                           coDlqiDed, or if 8Dy ofDcblor's rcplesentations  ot wananties
          sc'c*ity agrc"ment or in a!1y  supple@ehtari  agreement
                                                                                                                    tpon lhe
          hcreii proi fatse or miqteaiing, or upon the death or illcomp-eletrcy of the Panies DaEed 6s Dcbtor' or
          baikuptcy or insolveacy of any            parties Drm.d as D€btol. D€fault shall also cxist if any loan ploce€ds are used
                                                    One   ifttrc
          fo, u prAo,"      *U coatribuie to cxcessivo crosion ofhighly croditle land or t6 the conversion of wetlands, as
                           *rt
          Uesc.iU"a in Z cfn part 1940, Subpart G' Exhibit M or 8try succ€ssor
                                                                               regulation' Upon any default:

          (1)SecwedParty,atiBoptio4witol\Yittroulnofceasp€nBlttedbylawmay(a)dcclarethcupaidbalanceonthe
          ''    Note ana any ilrtebted;ess sec1qed by this Seaurity AgrecEcnt ir@Jdiately due and
                                                                                                       payable; @) enter upoa the

                premises erl cultivate aud harvest crops, take possession of, rcpair,.iEprove, use, 8.[d opcratc thc collateral or make
                'equipoent                purposo ofprotectilg or prcscrving tho collatoral or this lies' or preparilg or processirg
                          usable, for the
                                                                                                              Party may disclaim all-
                G  colateral for sale, and (c) excrcisi aay sale or olher righla Bccordcd by 1av.'. Secured
                                                                           m€rchartability, 6hbss   or the )ikc in aly dispositiol of the
                w;nattics rolating to titte, possession, qulel etrioy,eDt,
                collateral;
                                                                                                             aird placos as
          (z) ocutor ra, ag"as to assemble dE collaleml and mako it avaihbte to seculgd Party at such times
          '-' a*rigpril Ui Su"ured party; 81d (6/ waives all notices, exerptiors, conpulsory rtsposition ahd red€rptiol-righls;
          (3) A dofault sbaU exist uuder any other sccudty itrshumeDt [eld by  Se.ured Pady atrd excuted or assurncd  by Dcbtor
          '-' o, i"ul oI. p.^o*l propcrty. iikewisc, dcfault urdcr such other secmity instrumf s]Ell constitute default indor
                                                '
                ai, i."*lty      eg."*ot:
    /e)   proceeds frorndisposition ofcollateral shall bc applicd fust ou expeuses ofrehki.ug, holditr& preparing for salq
    ''    processing, selling and fhe tike and for paymcnt ofteasonabls attomeys' fees atrd legal expeoses iacuired by SecEed
                                                                                                                                          with
          'p".ty,  ,drJ  a      radrfaction ofprioi sicurity irtirests or lleos to ihc e)(leDt rcquLcd by law and in accordance
                                ti.
                                               iarty,  third to  the satisfactioD of  indebhd$ss     seaued  by  this  SecEity  Agresmcd'
                  ,esulatio.rs of rhe Secure<t
          "u.r"nt
          iffi'[    fi" ,;itf".uon of subor6iaate security intsrBls to tbc cxtent required by lav, 8frh to aDy obligatiotrs -of Debtor
                                                                                                                                     f}Ist on
          o*t"g to iro*"d pany ard sixth to Debior. Ary procee.ds collected urda_ imurarce policies sball be applred
                                                                    witl               piovided   above, sccold   on  lh€ dcbt evidetrced  by
          aOvaiccs ar.a uxp"*iiue,r roado by Srcured Pari,                idtcresg as

                               !..*"a party              writilg.to   thoir u5o by Debtor   Erder   Secured Party's  dircction  for repair  or
          G Not",                           conscuts  in
                    "nf*r
          ,upf""rr-i of    U"                   on any   o0icr  obligation   ofDettor   olvirg,lo  Secucd   Palty, ald   ahy balanae shall b€
                               "ogateral,-third
          p.id to D"bro, *tcss othcrwise     provided in tho iruwoce policiix. Debtor s/ill bB liabte for any deficiency owed lo
                                                                            atrd i'!su;arcc'
          Secured Party aftel such disposition ofprocccds of the collBtclal

    (d) It is the iotent ofDebtor       aod   s..ued Party'brt        to   fte extcnt perDitted by law andfor the purposo of this security
    '-' es.rr-,, *             *llatcral   covered by this Se-curity       Agrcement is oI shall b,ecomo realty or scc,essioned to otho goods.

                                                                                                          laws Debtor expressly
    (c)   Deblor agrees tlst the Secued Palty will not be boutrd by any plcseDt or futuI€ Slate exerytion
          WAMS the beoegt of any such     Slate laws.

    (0 Secued party msy corply wirh any appl-icable State or Federal law requLemcDls in coucctioD l[,|il! the dispositiou gfthe
    '- ;;il"t;;i              oriu ,ot [" .o*idered to advuscly affcct thc c4r ccrcill tctrionablencss ofany salc ofthe
          couatcraL ",,i      "r.ryti*""
    (g)ThissecwityAgeementissubjecttothoplaseotlegulatiotrsofthesecuredPargandtoitsfimrrercgulstioDsnot
        incoDsist€nt with the exPrcss proYisioD.E.of thi8 Security Ageemed'

                                                                   is hcld invalid or uaeoforceablc, it shall nol afrecl atry other   prorisioos' but
    fht    Ifaov orovisioo of this Sccurity Agreement
    '-'ftsSeiuritylgrcimcntshallSccoustsucdasifitbadncvorcoDtsitr€dsu.hEvaId0rune                                     orcea.lc prov*rotr.




  rniu,r$O[(-o.,"8-lX'
A- 5'eutz                                                                      Exhibit I
                                                                               pg. 6 of 7
                       Case 4:20-cv-00394-RGE-HCA Document 1-9 Filed 12/22/20 Page 7 of 7


  FSA.2028 (09.03.10)                                                                                                                                Pago 7 of      7

   (i) The righh and privileges ofsBcured Party uDdcr this Security AgEemeDl shall                         accrue to thc bcnefit       of its successo$ and
                assigns. A)l covenaats, wa[arties, r€presentatlons, ard agrecments ofDobtor coolaiDed h this Secudty Agloemenl are
                joint atrd several and shall bild pcrsooal repr€seDtativ€s, hefus, succosso$, and assigns.

      0)        Ifatany time it shall appear io Securcd Palty lhat Debtor mly bc able to obtain a loan from other c(edit soruces, 8t
                reasonable rates and terms for loaus for simila purposes and periods of tioo, Debtor will, upon Secured Party's request,
                apply fo. and sccept such loal itr sufrcicDt aDount to pay lhe Note .Ed any indebtcdncss sccurcd by thi5 Secruily
                AgeemoDt, Debtor will be re$pors$le for any appticatiou fccs or pgrchasc of stock in cotrDection with such loan, Tbe
                pmyisioDs of this palsgrapl do trot apply if thc Nol€ scculed by this Sscurity AgrecDreot is for a Couservation Loaa.

      (k)       Failure ofthe Secured Psrty to exercise any righL vhether oac-e or oftcn, slall not bc co$hued a6 a waivcr of aty
                covonant or couditiou or,oftbe breacb ofsitch covlna or condition- Sucl faihre sh,all also mt affect lhe €xercise of
                snch right without ootice upou aly subsequent breach ofthe sade or any other coveDaDt or cosdition,


      (t)      SECITRED       pARl'Y EAS INT'ORMED DEBTOR TEAT DISPOSAL
                                                                    OF PROPERTY COVERED BY Tlrrs
                SECURTTY AGRIEMENT WITSOUT TUE CONSENT OF SECI'RED PARTY, OR MAKING AI.IY FAISE
                STA1EMENT trJ TEIS SECURITY AGRIEIITENT OR A}TY OIEER LOAN DOCT'MENT, MAY
                CONSTTTUTE A VIOLATION OF FEDERAL CRIMINAI. LAW'


 5. CBRTIFICATION
I     certtly thtt the       lnfomsliofl ptoylded b lrue,         complelc dhd co*ecl lo   lhi   best   o!n!   knowtbdge qnd     is   proetded in good

                       Ilary tnfornalon         f\found   to   belalse or lncomplcte, such Jfudlng may         be   groundslor de,tlal of the re4uested



                                                                                 68. (Dote)

                                                                                      (oot")
                                                                                                 oO'U-IL


     NOTE: 7ho ,b,owirg stalenent is made ln ec(,',d6,nce wlth th€- Privaay Acl ol 19f4 (5 U.S.C. 5f.2a - as anonded), fhe zulhotw lor
          nquosllE the iitoma\on ldenlfred on lhls lom ls lho Consollddlott Fom and Rsldl Dovelopntonl Acl, 8s eqrended O U.S.C.
                    i521 eL seq.), l1.p Intormallon wltt be lsed lo delo'rrll1o eliOlblv and ted$ibilu lor loans and loen guardnlees, and seNlclhg
                   ol loans and han guaontees. Tho intomallon colleclsd on lhls lonn moy bo disdosod lo olhet Fede6l, S1ole, end locol
                   gwomnenl ogencles, Tlbet og,ncles, and nongorE.mnenlel.nttles lhs., have b.on outtfir;ed access {o lhe infoflnation by
                   sletuto ot ,/0;gulallon and/ot as doscnbed ln lhe appfia e Roulhs Uses ldenlfrled ln the Syslom ot Recotds l\blhe lor
                   IJSDNfSn-t4, npdicant/Bonowet Ptovldlng lho rcqwsted lntomatton ls volvnleF), tlowawt,lailuro to lumtsh lhs rcquesled
                   lnlomallon nay result ln a denlal lot loans and loso guaranlees, aN aervlclng ol lodns and loan guan rlees, IDo p.ovislors ol
                  'cfnloal                   pivacy, and olhot slalules mdy ba dpp cable to lhe iolontalion
                           and   civit   lbu4                                                                  Prcvlded.

                  Acsitdiv   lo the Papewo* Reduc\on Acl ol 1 995, sn a|oncy mdy nol conducl u sqoaso\ lnd d Ntson as nol Equied to
                  /9spond to; o colleclon ol lnlomalbn unless ll dlspldys a valid OMB cnnlrolnunbdl The valid Ol,l8 conlol numhet lot this
                  hlomallon coltecloi is O5(fr-0238. fhe li,jl,o taquhod lo canplete lhls lni/otmalton collecllon ls esllmated to aveaoe 20
                  nhutes per nsponse, lncluding lho tine lot @viewln7 lnslrucvons. soarchlag exisung dala sourcas, galhodng dnd ndinlaJnln?
                  lho data needed, and comptallng aod .evleulhg tto collsclibn ol h omo|on, RErURN fHS CoIIIPLETED F<IRM TO YOUR
                  COUN\Y FSA OFHCE.


rihots sp&sde, $atc rna al statJt t NIdl sbaA, p',tsolrl ddlus, talgloh, serual orlnt W, potlctl blleb,goa.llcwoina$oa, ,e4trt, ot bec,lso all o, parl of ah
lrdivtdust's h.nne ls d.rw lmd ,rry pufitc ,cnlhad pftgnh. (tlot 31 Nollffi./, bates qpy b 01 Nog*nt.t P./r.nS v./th dlaebllitesvho oquhr allo,l,eiro rEans
lN cnn!tunlat Jon ofptuelam hlomt on (Bt?/lo,lago Nnl, audlolape, alc,) shot,d @ 8E'tUsDA's TARCEI Caaler 2l (2pA 72o260a Odca a,,d IDD).

To   flo   a    o! dt6tt ih.ibr, |ynl6 lo USD/q, /4ssl$a,I S.crelary lorcMt Rghlt, Ofi.' o! lho A+tna sodeler lot Clvit Rhhla l4OO ttl,.,,Jl',dnce Awou'',
               etdatit
5.W.,     t410, Wesht/r4/ion, oC 2025oc110, or .dl lalLhee et (865) 632-9902 (E4glhlr) q P(4 8n{,it0 ODDI ot (E6o) 3774612 (E E,isn Fede.rl.td.yl ot FCO
           SIop                                                                                                                                               81,
Afi6 {Spentsh Fedetak layl. USDA l, €n equd ofrodailty provlder 6nd anployet




                                                                              Exhibit I
                                                                              pg. 7 of 7
Case 4:20-cv-00394-RGE-HCA Document 1-10 Filed 12/22/20 Page 1 of 8




                             Exhibit J
                             pg. 1 of 8
Case 4:20-cv-00394-RGE-HCA Document 1-10 Filed 12/22/20 Page 2 of 8




                             Exhibit J
                             pg. 2 of 8
Case 4:20-cv-00394-RGE-HCA Document 1-10 Filed 12/22/20 Page 3 of 8




                             Exhibit J
                             pg. 3 of 8
Case 4:20-cv-00394-RGE-HCA Document 1-10 Filed 12/22/20 Page 4 of 8




                             Exhibit J
                             pg. 4 of 8
Case 4:20-cv-00394-RGE-HCA Document 1-10 Filed 12/22/20 Page 5 of 8




                             Exhibit J
                             pg. 5 of 8
Case 4:20-cv-00394-RGE-HCA Document 1-10 Filed 12/22/20 Page 6 of 8




                             Exhibit J
                             pg. 6 of 8
Case 4:20-cv-00394-RGE-HCA Document 1-10 Filed 12/22/20 Page 7 of 8




                             Exhibit J
                             pg. 7 of 8
Case 4:20-cv-00394-RGE-HCA Document 1-10 Filed 12/22/20 Page 8 of 8




                             Exhibit J
                             pg. 8 of 8
                    Case 4:20-cv-00394-RGE-HCA Document 1-11 Filed 12/22/20 Page 1 of 7
,.v\,/
                                                                                                              -Form Approved - OMB No. 0560-0238
 rliis fornr is avallable electronlcally,
                                                                                              (See   )!., e 7 lor Privacv Acl and Public Burden Slalementd.
 FSA-2028                                            U.S. DEPARTMENT OF AGRICULTURE                                                             Posilion't
         -03-10)                                             Farm Service Agency


                                                         SECURITY AGREEMENT


  1. THIS SECURITYAGRIEIIENT, dated (o/                 August l. 2013                        , is made behveen the United States
 ofAnrcrica, acting llrough the U.S, Departrnent ofAgriculhrre, Farnt Sen,ice Agency (Secured Party) aud /D/
   DONALD ALAN COI\,IER. JENNIFER LYN BTJRGOIN COI\IER

(Debtor), s'hose nniling address is (c)



2. BECAUSE Debtor is justly ildebted to Secured Party as evideuced by one or more cerlain pronrissory notes or other
inshlntents, and in the fuftrre nray incur additional indebtedness to Secured Party s,hich rvill atso be cvidenced by one or nlore
pronissory noles or other inshlutents, all of rvhich are called "Note," u'hich has beeu sxecuted by Debtor, is payable to the
order of Secut ed Part1,, atrd autltorizes acceleration of the entire indebtedness at the option of Sccur ed Party upon any defaull
bl.Debtor; and

The Note evideltces a loalt to Debtor, and Secured Party al any time nray assigrr the Note to atly exlcnt authorized by the
Consolidated Farttt and Rural Developntent Act or any olhcrAct adnrinistered by Secured Palty; and

Itis lhe puryose and interrt of this SecurityAgreertreut lo secure prompt payment of the Note and the tinrely performance of all
obligations and covenanls contained in this Security Agreetnent; and

NOW TIIEREFORE, in consideration of said loans and (// to secure the prompl payllent of all existing and ftrhrre indebtedness
and liabilities ofDebtor to Secured Party and ofall renenals and extensions ofsuclt indebtedness aud any additional loans or
fitlrtre advances to Debtor before or after nrade by Secured Party turder the then existirrg provisions of the Consolidated Fann
and Rural Developntent Act or any other Act adrnirristered by Secured Parly all u'ith interest; (2) it any eveul and at all tintes to
secttre lhe prornpt paynlenl of all advances and expertditures nrade [:y Secured Party, with interest, as described in this Securify
Agreentent; and (3) the tiurcly perforrrrance of every correilant and agreeurent of Debtor corrtaiued in this Security Agreement or
in any supplernentary agreemerrt.

DEB'IOR GRAr\TS to Secured Party a security interest in Debtor's interest in the follos,ing described collateral, includirrg the
proceeds atrd producls thereof, accessions thereto, firhrre advauces aud security acquired bereiuafter (collateral); provided
Itoler,er the follorving description of specific itenx of collateral shall not in any s,ay linrit the collateral coveled by this Security
Agreement and the Secured Party's interest therein (a,/:




hinabt\            (L-   on"O-AS1!


                                                                  Exhibit K
                                                                  pg. 1 of 7
              Case 4:20-cv-00394-RGE-HCA Document 1-11 Filed 12/22/20 Page 2 of 7

FSA.2028     (0e-03-10)                                                                                                                 Page 2 of 7

(b) All crops,    atuutal aud pererurial, aud other plant or farm products norv planted, grorvirtg or gro\\tlt, or harvested or u4rich are
     planted after' this Security Agreenrerrt is signed or othern ise become grorvirg or han,ested clops or other plant prodrrcts (1,)
     rvitlrin the one -year period or any longer period of years permissible under State larv, or (2) at any time after this Security
     Agreerneut is signed if no fixed maximnm period is prescribed by State las., including crops and plant products norr,planted,
     to be planted, gros"ing or gro\\'n or han'ested on the follos'ilg described real estate:

                                                                                                                                (4)

                     (1)
                                                           tzt                           (3)              Approximate Distance and Direclion
                                                     Approximate                                              from Named Town or Olher
      Farm or Other Real Eslate Owner                                             County and State
                                                    Number of Acres                                                  Description

Donald Comer                                                      80           TAYLOR, TA                  2 miles NE of Sianr


Itlerrill \Vebb                                                   80            IAYLOR,IA                  NE of Nes, Ir{arket


Itlenill\Vebb                                                    220           TAYLOR, tA                  \\r edge of Nerv lvlarket


Dale Thonras                                                      l5           PAGE,IA                     3 mi SW Siam


Ronald Holland'hust                                               80            IAYLOR, IA                 J nu   -l1   Srarn


Ronald Holland                                                   238           TAYLOR,IA                   2,5 nriles     N\\'of      Bedford


Ronald Holland                                                   t20           TA\-LOR,IA                  2.5 nriles NE Siam


Ronald Holland                                                   sl3            IAYLOR, IA                  1.5 nxle s NE       ol Slaln


lncluding all entitlenrents, benefits, and payrnents fronr all State and Federal farnr prograrns; all crop indemnity paynrents; all
paynlent intangibles arisilg fi'om said crops aud all general intangibles arising from said crops; and all allotments and quotas
existing on or leased and h'ansferrcd or to be leased and transfemed to the above described farnrs as u'ell as atty proceeds
derived from lhe con\.eyance or lease and transfer by the Debtor 1o any subsequent party.




rnitiar\Ne-                oate



                                                                 Exhibit K
                                                                 pg. 2 of 7
                  Case 4:20-cv-00394-RGE-HCA Document 1-11 Filed 12/22/20 Page 3 of 7

FSA.2028         (0s-03-10)                                                                                                         Page 3 of 7
(c) All fann atld other equipmenl (except       sntall tools and srnall equiprnent such as hand lools, po\\,er la$r rnowcrs ard olhcr
        ileDls of like type unless described belo\,), and inventory, ro$ o\\,ned or hereafter acquired by Debtor, together Nith all
        rcplacemelts, substihrtions, additioDs, and accessious tllereto, inchrdirrg but lrot liDited to the follou,ilg \4rich are localed
        iD the State(s) of     f/)lo\\,a :
   t2)          (3)                      (4)                (5)                     (6)          lt't       (8)                   (s)
  Llne        Quantity                   Kind           Manufacturer          Size and Typ6   Condition    Year          Serial o, Model No.
   No.

         l               I   Traclor            JD                       2950                 Cood                    1029s0T558613

         2               !   Traclor            JD                       4450      F\\A       Cood                    RW4450Pt)28105

         l               I   Crain Cart         Brent                    fl572                Good         2002

         4               l   Comhead            JD                       693                  Good

         5               I   Corllbine          JD                       9500 Sidehill        Good                    HO9s00x647290

         6               I   Crain Head         JD                       920F                 Cood
         'l              I   llead'liailer                                                    Cood

         8               2   Bulk Bins

         9               I   Calviing Pen       Stroberg                 l0 x l0              Good

        t0               I   Fccd \\'agon       Shuler                   255                  Cood

        ll               I   iucl Ba[el                                  I000 gal.            Good

        12               I   Crain Auger                                 l,2"t72'             Cood

        I3               I   Crindcr            ON'1C                                         Good

        l4               I   Loadcr             \\,estendorf             TA45                 Cood

        t5               I   Planter            Jl)                      7200, 12 roN         Cood

        l6                   UtilityTrailer     H&H                      6x   l2              Good

( 10)   lncluding the follorving described fixtures rvhich are aflixed, or are to be aflixed to rea) cstate, as extracted collateral: or
tinber to be cllt, all ofNhich, together with lhe associated rea! eslat€,   are nore particularly described as fotlorvs:




,nn,.,bfi        t               Dn;1'd5-111


                                                                       Exhibit K
                                                                       pg. 3 of 7
                     Case 4:20-cv-00394-RGE-HCA Document 1-11 Filed 12/22/20 Page 4 of 7
FSA-2028           (09-03-10)                                                                           "-'                       Page4o{7
(d) All lir.estock (except livestock and poultry kept primarily for subsistence purposes), fish, bees, birds, ftrrbearing arrinlals,
    oiher aninrats produced or used for conrmercial purposes, other farm products, and supplies, norv onued or herea{ler
    acquired by Debtor, together u,ith all iucreases, replacenreuts, substitutions, aud addilions thereto, including but uot linited
    to lhe follorvirrg located in the State(s) of (,1/ Ion'a :

    (2)              (3)                       (4)                   (s)        (6)       (7',t     (8)                     (e)
   Line           Ouantity                 Kind or Sex             Breed      Color      Weight    Age        Brand or Other ldenlification
   No.
                                                                                          t,050   3-12        *6 FSA PMSI
          I
               -_ar!-
              ',1'7o)'
                                  Canlc - Bcel- Breeding
                                  Corvs
                                                               Crossbred


          2             64-       Cattle - Beef - Breeding     Crossbred                  1,0s0   2yr
              !   -sz;            Heifers - Bred
          l            (:t        Cattle - Beef - Calves   -                                3?5

                                  Spring Calves
          4         (      tz-,   Cattle - Beef - Calves   -                                100

                                  Fall Calves
                                                                                                  l-4         +2 FSA PMSI
          5          (:".6=.,     Cattle-Brdg.-Bulls           4 Angus, 2                               v
                                                               Simrn/Angu
                                                               s




rniriarm           C                ,^r*'A5'lL/

                                                                            Exhibit K
                                                                            pg. 4 of 7
                Case 4:20-cv-00394-RGE-HCA Document 1-11 Filed 12/22/20 Page 5 of 7
FSA-2028      (0e-03.10)                                                                                                            Page 5 oi 7
(e)   All accouDts, deposit accounts, goods, supplies, iDYertory, supporting obligations, iivestnrent property, certificates      oftitle,
       pa),rDeDt iDlargibles, aud geneml iltargibies, ilchrding but not linited to $e followirlg:


(A) All crops, livestock, farm products, equlpment, certificates of title goods, supplies, inventory, accounts, deposit
accounts, supporting obligations, payment inlangibles, general inlangibles, investmenl
     property, crop insurance indemnity payments, and all enlitlements, benefits, and paymenls from all
     state and federal farm programs;
(B) All proceeds, producls, accessions, and security acquired herealter.
The security interest perlected secures a fulure advance clause and the securily agreement contains an after-acquired
property clause.
 Disposilion of such collaleral is not hereby authorized.



3. DEBTOR \\'ARRAT*TS, CO\IENAIr*TS, AND AGREES THAT :
(a) Debtor is the absolute ard exclusive osncr ofthe above-described collateral, and any nrarks or bmnds used to describe
    livestock are lhe holdiug brauds arrd carry lhe title, although the livestock nray have other nnrks or brands, alld such collaleral
    is fiee frolu all liens, cncutnbrarces) security aud olhcr irlerests except f/, any existirg liens, enctrnrbratrces, security or olher
    iDterests in f.ryor of Secured Pat ty rvhich shall remain ill frrll forcc and efFect; (?, any applicable landlord's statutory liens; and
    (3) other lieus, eucurnbrances, security or other interesls previotsly disclosed to Secured Party ir the loau application, fa[n
    operating plan or other loall documel)ls. Debtor l,ill defend the collaleral against thc clains ald dentands ofall other persols.

(b)    StaleineDts conlain€d il) Debtor's loan applicalion and related loan docurneDls are ire aDd conecl and llul Debtor's nanle, as
      stated ir) the loan application and in this Securib, Agreenle t, is Debtor's conlplete legal naDte; and Debtor rl,ill f.l,) use the loan
      hrnds for lhe purposes for rvhich they l'ere or are advattced; (2,) corrrply rvilh suclr farnr operatiug plans as nray be agreed tporr
      fi onr tirne to tinle by Debtor and Secured Pany, (3) carc lor and Draintain collateral in a good and lrusbandlike manner; (y',)
      iusule the collateml in such anrounls and nulncr as r))ay be reqr.ried by Secured Party, and ifDebtor fails to do so, Secured
      Parly, at ils option, nlay procure snch ittsurance; (5) pennit Secured Party to i[specl the collateral at any reasonable tinrc; (d,)
      Dot abandon tbe collateral or encumber, couceal, renove, sell or otherwise dispose of it or of any interesl in t}re collaleral, ol
      pelrrit olhers lo do so, \vithout the prior \\'ritten consent ofSecured Par[; f7, not pernit the collateral to be leYied upon,
      iljured or destroyed, or its value to be impafued, except by rsiug han'ested crops iu amouuls necessa.y to care for livestock
      covered by this Security Agreerrenl; and f8,, nlairltain accur"tc records of llre collateral, fiulish Seclred Party any requesled
      infoDDation related to the collaleral and allo\v Secured Party to inspect and copy all records relating to the collateral.

(c)   Debtor rvill pay pronlrtly Mten due all //,) indebtedness evideDced by the Note aDd auy indcbtedD€ss to Sectued Palty secured
      by lhis Security Agreerllent; f2, retrfs, taxes, insurancc prcmiunx, levies, assessrrrerrls, liels, aud other encumbrances, and
      cosls of li€u searches and nrailtenance aDd other charges no*, or later attaching to, levied on, or other$'ise pefiainiDg to the
      collaleral or this security intcrest; (3,) {ililtg or recording lecs for inshutrcr)ls rrecessary to perfecl, coltinue, scr vicc, or
      tenuinate this security irterest; and f4) fees and other charges rou,or later required by regulations ofthe Secured Party.

(d)   Securcd Party is aulhorized lo file li[aDcir]g statenlenls describing the collateral, to Iile amerdnents to lhe financing staten]eDts
      atld to file contiruatior stateDreflts,

(c)   Debtor will iurnrediately notify Secured Party ofan),rrate al change irr the collatcral or in the collaleral's location; change in
      Debtor's nanle, address, or location; changc in any $'arranty or represer)tatio in this Security Agrcernent; change thal D)ay
      afl'ect lhis security iDterest or its perfection; and any evenl ofdefault.

(0    Secured Party nmy at ary tirne pay any otlrer aluoults rcquired ir this inshuleDt to be paid by Debtor and lot paid n'heu due,
      inciuding any costs and expeuses for lhe prcserration ol protection oftho collateml or this securily iiterest, as adYarrces for'
      the accou)rt ofDeblor. All such adyal)ces shall bear interest at the rflte bome by the Note \,hich has the highcst irterest rats.

(g)   Al! advarrccs by Secured Party as described in tlis Security AgreeneDl, rvitlr interest, sha!l be immediately due and payable by
      Deblor to Secured Party \\,ithorrt denrald and shall be secured by dris Security Agrecrnelt. No such adva[ce by Secured Party
      shall relieve Debtor from brcach ofthe covel)aut to pay. Ary payment nude by Debtor nmy be applied on the Note or aDy
      irdebtedDess to Secured Party secured hereby, in ary order Secur€d Pa(y detemines.

(h)   llr order to secule or better sccure the above-mentioled obligatior]s or indebledness, Debtor agrees to execute alty filrlhel
      docuDeDts, including additional security iNhurrents on such real aud pcrsonal property as Secured Party may require and to
      lake alry nll1her actiom reasouably requested by Secured Pafiy to cvidence or pcrfect the secrrity ir)terest $artcd hereir) or to
      eflechlale the ghts graDled to Secured-Party herein.




                                                                   Exhibit K
                                                                   pg. 5 of 7
                        Case 4:20-cv-00394-RGE-HCA Document 1-11 Filed 12/22/20 Page 6 of 7
FSA-2028               (os.o3.1o)                                                                                                  Page 6 of 7

4.   IT lS FURTHER AGREED THAT                    r

     (a) Urtil         defa lt, Debtor may retaiD possession oflhe collateral.
     (b)    Default shall exist under this Security Agreement if Dcbtor fails to perfom or discharge any obligation or to pay prcmptly
           auy indebtedness secured by fhis Security Agreenlenl or to obsene or perfonn any coveralls or agreemer]ts ir this
           Security Agreerlcnt or irl atry suppleDer)lary agreement coDtailred, or ifany of Debtor's reprgsertatiotrs or warrairlies
           hcleiu pror.e false or nisleadirg, or upon lhe dealh or incompetelcy ofthe parties Datued as Deblor, o.rlpou tlre
           bankNptcy or iusoiveicy ofaly otle of the parlies named as Debtor. Default shall also exist if any loal proceeds are used
           for a puryose that will contribtte to excessive erosion ofhighly erodibl€ land or to lhe conlersion of\\€tlands, as
           described        i
                        7 CFR Parl 1940, Subpart G, Exhibit M or aDy successor rcgulalion. Upon any default:

           (   I   )
                Secured Party, at its option, with or \vithout notice as pemritted by law nlay fa,) declare the uDpaid balatlc€ on the
               Note and any irrdebtedDess secur€d by this Security Agreenrert irnmedialely due and pal,able; fb) ert€r upoD the
               prendses aud cultivate and hanest crops, take possessioll of,, repair, irrrprove, use, atd operate the collateral or nrake
               equipnrent usable, for the purpose ofprotectillg or preser!irlg thc collateral or this liel, or preparilg or processirrg
               the collateral for sale, and (c/ exercise aly sale or other rights accorded by Iarv. Secured Party may disclairn all
               wa[aDties relating to lille, possession, quiel enjo)rneol, Drerchanlability, fitness or the like in any disposition of tlle
               collateral;
           (2) Debtor fd agrees to assemble the coltateral and make it ayailable lo Secured Party at suclr tinres and places as
               designated by Secured Parly; and (2,, \vaives all rotices, exenrptions, conlpulsory disposition and redemption rights;
           (3) A default slnll exist under any other security ilstnrmerl held by Secured Party aDd execr(ed or assuned by Debtor
               ou real or personal property. Likervise, default rurder such olher security iustnuuent shall cons{itute default utrder
               this Sccruity Agreetnent.

     (c)   Proceeds from disposition ofcollateral shall be applied first on expenses ofretakiDg, holding, pl€parirrg for sale,
           processiDg, selling a|Id the like aud for parlneDt ofreasonable attomeys' fees aud legal expenses ircuned by Securcd
           Party, second to lhe satisfaclion ofprior security interests or Iiens to the exteDt required by larv and iu accordarce rvith
           cureDt regulatio,rs ofthe Secued Party, thfud lo the satisfaction of indcbledness secued by this Security AgreeDent,
           lourth to the satisfactio[ of subordimte security illterests to the extell required by larv, fifih to any obligations ofDebtor
           oNing to Secured Party and sixth 10 Dcbtor. AIly proceeds collected urlder ilsurance policies shall be applied firs( on
                         expcndilucs DEde by Secured Party, Nith illterest, as providcd aboYe, second on the debt evidenced by
           ad'\,auces ar)d
           lhe Note,       u
                        css Secwed Party coDsents in N,rithg io their use by Debtor under Secured Party's di.rectiotr for repair or
           replacement ofthe collateral, third on any other obligatioD ofDebtor oning to Secured Party, and any balalce shall be
           paid to Debtor uoless olhenvise provided iu the instuarce policies. Debtor rvill be liable for any deficieucy orved to
           Secured Psrty afler such disposition ofproceeds ofthe collateral aud insurance.

     (d) It is the intent ofDebtor  and Sccured Palty that to the extent penni(ed by law arrd for the purpose olthis Secirity
           Agreenrert, ro collateral covered by this Seculity AgleemeDt is or shall become realty or accessioned to other goods.

     (e)   Debtor agrees tlmt the Sccured Pafiy rvill uot be bound by any plesent or hrhrre State exernption laws. Debtor expressly
           \\AI\/ES  the benefit ofauy such State laNs.

     (f)   Secrued Party may comply $,ith auy applicable State or l'ederal larv requiremerrts in connecliou with the dispositiou ofthe
           collateral and conpliauce rvill lot be considered to advcrscly aflect the co[nr)crcial reasouableness ofany sale ofthe
           collateral.

     (g)   This Secrrrity Agreenlenl is subject to tbe preseut regulations oftlrc Secured Pafy and to its future regulatiors not
           incomisle)rl with th€ cxpress provisioos ofthis Secrrify Agrecn)cnt.

     (h) If ary   provision of this Security Agreenenl js held ilvalid or urerforceable, it shall not afl'ect aDy other provisiom, but
           this SccurityAgrecmcrt shall be constnred as ifit hod never coltained such invalid or unenforceable provision.




rniriafiN(- o.A"A5'4-

                                                                        Exhibit K
                                                                        pg. 6 of 7
                      Case 4:20-cv-00394-RGE-HCA Document 1-11 Filed 12/22/20 Page 7 of 7
   ig4-2i26 1os.os.ro1                                                                                                                  --/                              pase 7 ot 7
       (i) The ghts and privileges ofSecured      Parly under this Security Agreemerrt shall accme to the beuefit of its successors aud
             assigns. AU coyenalts, waEaDties, represeltations, and agleernerts ofDebtor coolaiued ill this Secruity A$eenlellt are
             johl and several and shall bind personal represertati\,€s, heirs, successors, and assigns-

       (i)   Ifat any linle it shall
                                  appear to Sectrcd Party that Deblor nlay be able lo obtain a loan lroDr other credit sources, at
             reasonable rates and temx for Ioarts for sinrilar purposes aDd periods of liue, Deblor \.ill, upot Secured parrys request,
             apply for aDd accept such loall iu sufficieut amount to pay the Note and any r'Ddebtedness secured by tlris Secu.ity
             Agreerllent. Debtor will be responsible for any applicatiol fees or purchase ofstock irr coruection rvith such loan. The
             provisions ofthis paragraph do Dol apply if lhe Notc secured by lhis Sccurity Agreenrcrt is for a Consen,atioll l-oan.

     (k)     Faihre ofthe Secured Party to exercise any right, s,hether ouce or oflel, shall not be constmed as a rvaiyer ofany
             covenant ol cotrditiotl or ofthe breach ofsuch covcnant or co|lditiou. Such faihue shall also not aflect the exercise                                      of
             such right witholtt notice upoll aDy subsequent breach ofthe sanle or ally other covenalt or conditio[

     (l) sEcullDD        PARTY HAS INFORT'IIED DEBTOR THAT DIsposAL oF pRopERTy covERED By rlrrs
             SECT,RITY AGREEI\TENT \YITIIOUT THE CONSENT OT] SECURED PARTY, OR NTAKING ANY FALSE
             S'l'ATEit,rENT IN THIS SECURTTY ACREET,IEN'r ORANy OTIIER LOAr\ DOCUNTENT, i\,tAy
             CONSTII'UTE A \TIOLATION OF FEDERAL CRIi\IINAI, LA\\' ,

  5.   CEIITIFICATION


 rtilh. (ltltt itr9: Secliou         1001   ofTitle    18,   Ut   te.t   St   es Code,   proti esfor criuinol pc ltllies lo thosc r to prori efolse
               If nny,                       is   fouutl lo belfilse o,,i couplele,         suclt linditg utrrS, begroundsfot detiol of the requesle.l




                                                                                         68. (Date)
                LD   NLlN
                                                                                             (Dote)
       JENNIIIDR I,I'N BURCOIN COT{ER



   NOTE.       The tolowing slale,)enl is nade in accordanco lrilh lh9 Pivacy Aclol 1974 (5\J.S.C. ssZu - u" u^e|tduO1. fn, urtnorify
                                                                                                                                                                 n,
             tequosling lha inlonnation idenlilied on lhis lofin is lhe Consotdaled Farm and Rurat Develapment Acl, as anended (7
                                                                                                                                         U.S.C.
                            )
              192t ol. seq The inlornalion vill be used Io delemina eligifility and leasibitily fot toans a./d loan guaantees, and
                                                                                                                                      seNicihg
             ol loans and loan guarcnleas. The inlotmation cottecled on lhis lortn may ba disctosed to othet Fedoral, Slale, and local
             governmonl agoncies, nibal agencies, and nongovemmenlal entities thal have been authoizod
                                                                                                                 accass lo lhe inlomtalion by
             slalulo or,egulellon and/ot as descihad in lhe applicable Rouline l/ses identned in the Systen of Records Notice lor
             USDNFSA-| 4, Applicant'/Bonower. PQviding tha requesled inlotmation is voluntary. Howevat, failore lo lunish
                                                                                                                                  lhe rcquested
             hto nalion may rosull in a denial lor loans and loan guarcnl4es, and sovicing of toans and toan guarcntees. The provisions of
             crinlnal and civil lraud, pivacy, and other stattrles may bo appticabte lo lhe inlomalion provided.

             Aacording lo the Paperwork Rgduclion Acl of 1995, an agency nay nol conducl or sponsot, and a percon is nol raquirect lo
             respond to, a colleclion ol intornation unless il displays a valid OMB conlrcl numbet. fhe valid OMB conuot nunber lot this
             inlormation colbc\on is 0560'0n8. f he thne rcquired lo caorylele lhis intormation cottection is estimalad to avenge 20
             minules por rosponse, includng lhe time lor revie\ring inslauclions, saa/ching existing dala sources, gatheting and maintaining
             lha dala needed, and convleling and raviewing lhe colteclion ol infomalion. RETuRN -tHts coMpLETED F,RM ro youc
             COUNTY FSA OFFICE.

The U-S- Deparlnenl al AgticuUwe (USDA) ptohibits djs.nnination in alt ot its pmgrans and actiiljes                        ,?ce, colot, nationat
                                                                                                    on lhe bags       ot                         oigin, age, disabitily, eod


to, cafinlunicalion ol p.og@m infomalion (Baille, laQe pnd, sudiolape. etc.) shautct coatact usDA3 TARGET ceoter al (202)
                                                                                                                          720-2600 (voice             ;d rDq.
Io file a compl€inl ol discriminalioo, vltile lo USOA, Assislant Secrelary lor Ciit Roits, O,fae of lhr, ssislso I Secretary tot Civit
                                                                                                                                       Rights, t4OO tndependenca Avenue,
s-w, stop 9410, wasbkglon, Dc 2o2fi-9410. ot catt lolt-hee aI (E66) 632 gsg2 (Engtish) ot (8oo) 877.833s (TDD) ot (066) 371.8a42                                               a4,
                                                                                                                                             Gngtish Federat.rctay) or (Eoq
6136 (Spaolsh Fedeftl-clay). USDA b en equat oppononity providet and enpbyer.




                                                                                     Exhibit K
                                                                                     pg. 7 of 7
                       Case 4:20-cv-00394-RGE-HCA Document 1-12 Filed 12/22/20 Page 1 of 5




                                                                                                                                  E753938

UCC F:NANC:NG STATEMENT                                                                                                             F:LED
FOLLOW iNSTRUCT10NS(front and back,CAREFUヒ LY                                                                       SECRETARY OF STATE
                                                                                                                           10WA
                                                                                                                         2006● 5‐ 1208:17




                EXACT FULL LEGハ L NAME nsen                   debrd n5m€ - do nor abb.€vi.r. or coobin. n50es




                                  EXACT Fじ LL LECAt NAMC nsert                  debld nrm6 - do.or abb6vi.




                                 NAME(or NAME OF 70TAL ASS10ENEEげ           ASSIGNOR

          United States Of America-Farm SeNice Agency




          1001 South 8th Street


 (a) all crops, livestock, fa.m products, equipment, certiflcates of title, goods, supplies, inventory, accounts, deposit accounts, supporling
 obligations, payment intangibles, general intangibles, investment property, crop insurance, indemnity payments, and all enlillements,
 benefits, and payments from all state and federalfa.m programs and (b) all proceeds, products, accessions, and secu.ity acquired
 hereafler. The security interest perfected secures a future advance clause and lhe security agrcemenl contains an afler-acquired property
 clause. Oisposition of such collateral is not hereby auihorized.
                                                                                                                                                                    Ｎ ︲
                                                                                                                                                                    Ｕ Ｇ
                                                                                                                                                                     ・Ｎ




                                                   LESSEELESSOR                                              BA[〔 曰BA tOR         SEttER′   BUYER
     Th s F NANCINC STAIMENTIsto be nledlfOrrecrrd〕            (∝                            Cheは lo REQUEST SEARCH REPORT(S,on                                           Deb.or
     REAL ESTATE RECORDS Attach Addendum                            ̀eCK rt ed)n the         Debto 5)lADD T10NAL FEEl                                                     2




 Th s FINANCING STATEME NT∞ ve鰺                lmOo「 lo Oe ttt or
                                                                                                                    T鮎        3● nl uth個 呵
 cdl.l.,al, d i. rled    8. E      rn@ rlns.                                                                            …
                                                                                                                    in lru   or              "d10 poperty heu

 oor.ripljon ol r..r   ..let.:
                                                                                               Oobto7:3 8 TRANSMITrtNC uTILrY
 Nm6 .d .ddcs ol . REcoRo owlvER ol             .bos{.sib.d         Bd   ..LL                  Fi国 in mnnectK n■ い a   Man― ―       嚇   ●■73n33arn― mective 30 year3
(ir o.btor do.. nol h.E 6 B6d inbra$:
                                                                                               日 ed   h connecton wh a nJc̲Fmatt Tren38…            ―薇   Ve 30 y…




                                                                                            Exhibit L
                                                                                            pg. 1 of 5
                   Case 4:20-cv-00394-RGE-HCA Document 1-12 Filed 12/22/20 Page 2 of 5




                                                                                                                                                       E759203

UCC F:NANCiNG STATEMENT AMENDMENT                                                                                                                       F:LED
FOLLCIW INSTRUCT10NS(front and back)CAREFULLY                                                                                       SECRETARY OF STATE
                                                                                                                                           10WA
                                                                                                                                               2006‐ 06● 615:29




                                                                                                                                  A30Ve SPACEIS FOR F:LING OFFICC uSE ONLV

                                                                                                                                         recordl(or口rded)in me REAL ESTATE RECORDS
e753938
     TERMINAT10N:                  of ho Finandng sblemmt denttted above                                     6sp.d   io   $ddy     rnleesl(s) ot ihe S6@Gd Psrly aolho.izing tnis Temination
     stalement

                                              Financlng Si.looent idsnfi€d          ab*6   wiln r63ped io   ssoht    inreres(s) ol th. S6@Bd Parry authon2rng thE Conri.uation Slai€m€d i5
     @lino€d lor ti6 s.drtidel F.iod prcvid€d     by   appliebl.   I


    ASSIGNMENT (tull or p8dial): Giv. n.m€ a.d      .ddr€s   o,    .ssi9n6    in   $ction b.low

 AMENDMENT(PARTY INFORMAT10N}Ths Ammen●                    ment                        d | | soorod
                                                                                   o6bror                     Psry or     l@.d ch.<*      orry @! o.    $.!.   t*o bo4.
 Al& ch€ck ooq of th.lorl4ing bo$s and provi.b approp.ab            inromarion in s€dion bdd
     CHANGE name andtraddesI G ve ttm●         t― に ●3me neW n3me                                                                        ADO    naNr   ComplGl.   Nm. sd als AddBs ..cdd b.l*:
     (r namo chan")and10r new add,85S(r address ch3o90)い   Se Ons                                                                        de    @md.r., Td ro, Typ. Oi Org , J!n3 , md O.9 ro (il
     be ow




    lG ED            AODED INFOR MAT10N



     INDⅣ IDUAtS tAST NAME
      Burgoin―   Corner                                                              Jennifer                                       Lyn
                                                                                                                                   SttTE            IP:::]:C°       °
                                                                                                                                                                    〔
                                                                                                                                                                                        USA
                     ADDtlNFO RE                                                   Jυ   RISDICT10N OF ORCANIZAT10N
                     ORCAN 2AT10N
                     DEBTOR
                    ATCRAL CHANGE,―               on
      ossdib€ @lratorar
                          I   dd.lod o'
                                          !   .ddod, o. sv6 6.rli..
                                                                       !     calared @flarerar d66.riprion.    d d6...ib€ colEt(d         l-l   an sn.d


      NAME oF    SECURED PARTY                oF REcoRo AUTHoRTZTNG rHrs AMENoMENT (nam€ or ssisnd,                           n   lni.    ah    AslignmnD. f lhis   is   .n Am.ndm..l .uthonzod by d Debld
                                                    Dollor or r h s■       3 Ttthaton authort          oy a DebO check hge                       e.ler nam6 0t DEaToR


      United States Of America-Farm Service Agency




u6etlls pace breddtonai nlomelon




                                                                                                   Exhibit L
                                                                                                   pg. 2 of 5
             Case 4:20-cv-00394-RGE-HCA Document 1-12 Filed 12/22/20 Page 3 of 5




                                                                                                                                              E10072547‐ 9

UCC F:NANC:NC STATEMENT AMENDMENT                                                                                                                  F:LED
FOLLOW iNSTRUCT10NS(rront and back)CAREFULLY                                                                                    SECRETARY OF STATE
                                                                                                                                       10WA
                                                                                                                                        2010‐ 11‐ 2911:01




                                                                                                                       THE ABOVE SPACEIS FOR F:UN G OFFICE USE ONLY

                                                                                                                                  f●   ∞   l(。   ′鯰CO直 0)m"REAL     ESTATE RECORDS
E753938
      TERMlNATい lEは ,ene38 0f              F    nch9                           ab● veむ 0● mlnabd   tth tts"
                                                                                                                   =ecun●
                                                                                                                               nte臓 颯3)01            じ     Pa● y auい o17m。   ぃo Temlmtbn
      鈍 tomont                                                                                                                                    'κ ̀
                                      ●￨¨ 出 am ng tttoment● ml● d abOve wh respectt0 30CuⅢ                      {出 0     ,)
       onritu.d   ior th. .ddnioBl Fdod p.@ld.d by .pdarbb     le
      ASSGNMENT llulor paⅢ ,:Gレ a name and 3           ress ol a口         1■        n bebW
                                                                               "¨
                                                                    ""。
 AM ENDMEN7(PARTY IN FORMAT10N)Th●               Ammendm● 成 ■ ‐ ! IIIntOr 07                  Soで o7● d       fr̲7d
                                                                                                          Pa● 。               Ch∝ k    on,●   ●Of""o¨
                                                                                                                                              ●             b● x


ハ odに ck,"Of昴 ●folbwhl loX03 and
 l■                                            OⅢ ●nfOmaton m
                                                ″   ap●                             cton bょ 澪

       CHANGE rh. andror .ddEs: Giv. curlld racod n.m., n* Eru
       (r Em .h,Ee), u4b. It* .d(,d (a ddE. cL.t) h -doE                                                                         a      ∞ mpbL Tax D Typ● σ orl」 uに ■nd"D(■




      :GED(NEい つOR A DDE )NFORMATい
      10RGANIZATIC N S NAI IE
      ‐
        unmed states Ol Amenca̲Fann Serv‐ Agency
                                                                                FIRST NAM E                                    MIDDLE NAME



          P O Box 326                                                            Creston                                        IA                 50001                         USA

       o*'itr eolrl fl         o*oa   or                                  r.tt H cdhi.rr d,'c.idon,       o,   d.*,,b. .othb..t       Ll .!d!md

       NAMEoF       SECURED PARTY              oF REcoRo    aurlonlztNc rrxs aralo ENT (^.m. or.srgmr, irtra i..n &.bnm.nt) n oi, i .n am.rd6.it e urpi:.d by. Dltro,
       wヽ ch a● 力   oo日 t● 口lo「 BO13● ■             O.&,,   or , t r. a . T.rnirid .drqi..d b, . O.r,r.., ch.ct hr. | | .,n .d.. Er oa oEgr()R


          united States Of America-Farm Service Agencl




                                                                                         Exhibit L
                                                                                         pg. 3 of 5
             Case 4:20-cv-00394-RGE-HCA Document 1-12 Filed 12/22/20 Page 4 of 5




                                                                                                                                               E10072548‐ 6

UCC F:NANCING STATEMENT AMENDMENT                                                                                                                            F:LED
FOLLOW INSTR UCT10NS(「 ont and back)CAREFULLY                                                                                    SECRETARY OF STATE
                                                                                                                                        :OWA
                                                                                                                                          2010‐ 11‐ 2911:03




                                                                                                                          THE ABOVE SPACEIS FOR FILING OFFICE USE ONLY

                                                                                                                                          0●                      ded)1●   the REAL ESTATE RECORDS
E753938                                                                                                                                           (α   reく
                                                                                                                                     ̀∝                      "′


      TERMINATIOIt       Etllcliv.n6 oall!. FLn         ine   g.brrln idstlld.b.      n   bniEd lll! lraEtb.eray itbrtdo                      otur. sacfid Prly.udio.t                 irrg   tn!   I.Eittndt

      @tfitruATION: El'.dn r'6.             or   t1. Fh.iqn9   S.b.rd ir.llEi..l.lorc     i,nr   6p.d    ro   s4at hnr..{,     oar'.   Saxd            Parry.utlloltins tlra Cdtinu.tir!             tulll..* i
      cordtnu.d   b !r.ddibElFdod                FEvld.d by.p9L.bL    L!'.
   ASSGNMENT(● l            or pa商 ,G〜 e na,‐ and add子 o3Sda■ 9nee in            鰤 on     b―

 AMENDMENT(PARTYINFORMAT ON)Th s Amttndttnt                                      o.tnd g |        |   S.orr.d P.lty d   .61l ch..k ont       cla       o,    lha lw bor6
Abo   cn.clgot    oa   lh. idkxing   bq..   .nd p.ovid. .ppropriL     didrclih   h   .&&. b.l@
                  n.D ed/or.dd6:
                         Ge. @tr6t r-dd dru, nd..m                                      OELEIE m: cis lErd                         AOO      ..r        Compl.b.        N.m, ..xl.t     o   AddB slb.
               l,a bn"ad‑3『 3ddは ヽchangel m― 師
      (1腱 巾 C ●●                                                                        Mm ro b. d.lrbd in s..ron
      …




                                                                             r6Et d colai.El d..dilridl,        o.   d.sqib. @lLr.Bl


      NAME    of SECURED PARTY                      oF REcoRo ruTHoRlzlNG THrs NvIENoMENT (n nE                  ol.ss!d,     , thit is.n   A.4rrs{.                I tnlt i..n   An   dm..n adholg d by        a   O.tto.
      哺 ch adds colalrJ or addsthe au● 鰤 洒n,                   ¨   ,o(b̀6aT●     赫   al∞ 3uthOnz         by a    檄 xcheckherel         landentinamedDEBTOR

       United States Of America-Farm Service Ag€rEy




Ue thb spa6 id         *ditirl inio.ftii,




                                                                                          Exhibit L
                                                                                          pg. 4 of 5
                       Case 4:20-cv-00394-RGE-HCA Document 1-12 Filed 12/22/20 Page 5 of 5




                                                                                                                                                  E16001090‐ 9
UCC FINANC:NG STATEMENT AMENDMENT
FOし LOVVINSTRUCT!ONS                                                                                                                                   F:LED
                                                                                                                                     SECRETARY OF STATE
                                                                                                                                            :OWA
                                                                                                                                               2016● 1‑0613:57




                                                                                                                               THE ABClllF SPACE IS 10 R FIL̀NG OFFICE USE ONLY
INITIAL FINANCING STATEM ENT FILE NU MBER                                                                       Th綸 F NANC:NC STATEMENT AMENDAIENTに                 to be ilodぃ yf̲rdl(Or   rectrdtt in
                                                                                                                the REAL ESTATE RECOR∞
    E753938
                                                                                                                ies"abい 。―           r″ oい rttSlご      ―        Pa〜   au価 。子
                                                                                                                                                                           レhg   th̀
          Statem・ ●t
                                                                                                                                                            ̀


          AS.9GNMEtfi (tull or penidr P@ ije nam and addes of ,ssign6 and                   .am d      A$ignor r.    ectbn.   b.l*
                                                                                                     rEp€.t to the   ssty     ini.E<s)   ol   S&ured       aultdizing lhE Continu.ton
           @ntinued ior the addilional peran       p@il.d   by   .ppli€ble hw
      OARTY INFORMAT10N CHANSE:

ch.<* 9!g         or   tt !. trc box6 rh5 change albd n               DG$o.    g!    S.cu.6d Pady ot re@d

AIO Ch.ct o!!             ol rhe $r@ bdes to

    T"l    CHA\CE        laru.ndrqadd,6s civ. cuii.ntl€@d             raE lw.ar        (,Mm         d,anse)   f-i eOO -* cso.t6 Naft. a.d ale T'l DELEIE nare ci. r.cord Mmelo                      be
    Llando, Ewadd6s(dadd,es chans.,,n !€do6 bebw                                                              Llddresstoa ber@.               L ldel.teo,r*(tloe'd
CoLLATER^L CHANGE                  Abod{kon.olhh@i'urbo,6                                            DaErE @r.te,ar
                                                                          LIADo@.ble,er       l_l                        l l nesrare -"*o -ret"er flrsscu                  orratear




NAMEOF SECURED PARTY oF RECORD AUTHORIZINC THIS AMENDMENT:pα                                                                                                    9noi rth s s an、 s● n朧           昴S San
                                                                                                                                  "ly one nar t(natt OF A●
力                ma出 onzed"a DEBTOR ch麒                 Ю□       an l prg7・   Onatt d aⅢ   ●●zい g   Deuof                                                                                   "【
    "nd

                       unled states Of Amenca̲Fam Serv ce Agency



OPT10NAL F tER RCFEREllCE DATA
Continuation on Donakl Alan Comer and」                              ennlfer L 8urgoin‐       Comer
Ue        this   sp-e   tor   addih@l   inlomtid




                                                                                               Exhibit L
                                                                                               pg. 5 of 5
Case 4:20-cv-00394-RGE-HCA Document 1-13 Filed 12/22/20 Page 1 of 2




                            Exhibit M
                            pg. 1 of 2
Case 4:20-cv-00394-RGE-HCA Document 1-13 Filed 12/22/20 Page 2 of 2




                            Exhibit M
                            pg. 2 of 2
  Case 4:20-cv-00394-RGE-HCA Document 1-14 Filed 12/22/20 Page 1 of 3




         叫
                             V




         薔      United States Departmont of AgFcuRuro




 NOTICE OF ACCELERAT10N OF FARM LOAN PROGRAMS ACCOUNTS SECURED BY
                                                                                                          /
 REAL ESTATE AND/OR CHAttELSIN CAStt NOT INVOLVING BANKRUPTCY

CERTIFIED MAIL                                                 ?l115 ]Ь llEI B00E1 2552 5Ч 51


July 20,2015

Donald Alan Comer
Jcnnifer Lvn R‖ ronin cOmer




SubiCC●      NOTICE OF ACCELERAT10N OF YOUR DEBTTO THEFARM SERVICE
             AGENCY AND DEMAND FOR PAYMENT OFTHAT DEBT
Dcar Donald alld Jeilnifer


PLEASE NOTE dlat hc entire indebtedness due on the promissory notcs alld7or assuluPIi。             11

agreements which evidence me loms receivcd by you flom tte united States ofAmericat acting
through me Farm Service Agency,Unitcd States Depanment oF AgriculturO is now declared
immediately due and payable.They are dじ scribed as Follows:

Debl lnstrumcnt          Date of lnstrument Original Amount

Promissory Note           June 5,2006             $150,000.00
Promissory Note           Marcl1 28,2011         $60,000,00


The promissory nOtes or assumption agrccmcnts aFC SCCuκ d by real estatO mo■ gages,dccds oF
tl■   lst,securty agreement,and anttcing statements,etc,,described tlnd PcrFectcd as Fol10ws:


Security klstmment                  Datc            Recording Office             Rccording L■ formatiOn

Real Estate Mortgage               6/5/2006         Taylor   County   Recorder   Book   155/Page   695
Rea[ Btate Mo*gage                 2/8/2011         Taylor   County   Recorder   Book   163/Page   689
Reat Estate Mortgage               3ノ 28/2011       Taylor   County   Recorder   Book   168/Page   903
Real Estate Mortgage               2ノ 21F2013       Taylor   County   Recorder   Book   174/Pnge   191
Financing Statement                5ノ 12/2006       Iowa Secretary of State    E753938
Security Agreement                 8/1ノ 2013        FSA Office, Mount Ayr, IA 50854



                                              Farlll Scrvice Agency
                                 1201 E South Street,MOtlnt Ayt IOwa 50854
                               Phone:(641)464 2251 Fax:(86o550‐ 0689
                            U:lAisancqualopportlnityproviderandempt・ ・er
                                                   Exhibit N
                                                   pg. 1 of 3
  Case 4:20-cv-00394-RGE-HCA Document 1-14 Filed 12/22/20 Page 2 of 3
                          し




                                                                                          S-FLP, Exhibit 49

  This acceleration of your indebtedness is made in accordatrce rvith rhe authorily
                                                                                    granted in t5c
  above described instruments,

  The reasons for the acceleration of your indebtedness are as follorvs:

  The indebtedness due is $192,911.45 unpaid principal, and g21,206.g7 unpaid interest,
                                                                                             as of
  July 20, 2015, plus additional interest accruing at thl rate of $26.1292 per auy thereafrer, plus
  any advances made by the United States for the protection of its security and interest accruing
                                                                                                    on
  uny such advances and any shared appreciation. Untess full payment oi yotlr indebtedness
                                                                                                 is
  received made by one of t}e methods described belorv within 3b Oays from rhe date of this
                                                                                                lerter,
  tle United States will foreclose tlte above described security instruments and pursue any other
  ovailable remedies,

 If your flccount is refened to the Deportment of Justice for foreclosure and/or other collection
 activity after foreclostire, such as a deJiciency judgment or enforcing a judgment lien, attor.ney,s
 fees may be added to your debt as welt as a Department of Justice     f."   of   a   l.r.ent,
 Full payment may be rnade in any of the following ways:

 A)      CASH

 認蹴          凱 棚 臨                      1魂 i臨 熙11儡:11,嚇 ‖
        掛 器                      織     藉                 LF
httmdm Ю     ∞ mメ yⅢ 血
                                                  entinsufncient tO pay the account in fu‖        or
                        myaFmrmmに               a乳
                                        織 RTl盤 ∫
                                                 a籠
yoursell that payment WILL NOT CANCEL■             :風1鳳盤wmd
payments are received and credited tO your accOunt,nO waiver or pttudiCe Ofany rights which
the UNITED STATES may have for breach Ofany promissOry■             ote Or covenanL in the security
insmlmcnts wiH result and tte Fam Service Agency may prOcced as ttough no sucll payment
had been made・


B) TRANSFER AND ASSUMPT10N
You may transfer tte collateral for yourloans to somcone whO is willing and able tO assume the
debt,Contact FSA immediately if you aFe intCrested in dlis.


(〕 )    SALE
You may sell the collateral for your loans for its market value and send the proceeds to FSA or to
other creditors with liens prior to FSA's lien. Corttact FSA immediatety if you are interested in
this.

If you fail to comply with the requirements outlined in this notice within the next 30 days, the
United States plans to proceed with foreclosure/liquidarion.




                         r
                                              Exhibit N
                                              pg. 2 of 3
 Case 4:20-cv-00394-RGE-HCA Document 1-14 Filed 12/22/20 Page 3 of 3
                                                                          V




                                                                                  5‑FLP,Exhibit 49

YOU Do NOT HAVE ANY RIGHTTO APPEALTHIS DECIsloN TO ACCЁ LERATE
YOUR FSA DEBTS.

                                               UNITED
                                               BY:
                                               District D
                                               Farm Serv
                                               United States Depar.tment of Agriculture

Notice to Customers Presenting Cheeks
\etn   you provide a check as payment, you authorize us either to use information
                                                                                  from your
check to make a one'time electronic fund transfer from your account or to process
                                                                                  the payment
as a check transaction. For inquires, please contact youi locat
                                                                office.

Privacy Agt - A privacy.ActStatemenr required by S.U.S.C. 552a(eX3) stating
                                                                $                   our aurhoriry
for soliciting and collecting the information from your check, anO expiaining thJpurposes
                                                                                              and
routine uses which will be made of your check information, is available fro,i ouiintirnet
                                                                                             site at
(lrttp://www.fms.treas.gov/otcnet/index.htm[), or catl toll free ar (l-g66-g4
                                                                              5-7g20)to obtain a
copy by mail. Furnishing the check information is voluntary, buia decision nor
                                                                                   to do so may
require you to make payment by some other method




                                             Exhibit N
                                             pg. 3 of 3
        Case 4:20-cv-00394-RGE-HCA Document 1-15 Filed 12/22/20 Page 1 of 1



                                 ■195
                                            Department of the ttreasury―      interna:Revenue Service
Fonm̀̀8(Y)(c)
(Rev̲February 2004)                                Notice or Federal Tax■ en
Area:                                                       Serial Number
SIIALIJ BUSTNESS/SEIJF EMPIJOYED AREA #4
Lien Unit Phone: (8oo) 829-3903                                                        5■ 6
 As provlded by sectlon 5721, 5t22, and 6t27 of thc lnternal Renenre
 Code, wc are gMng a notkc that taxer (tncludtng lnterest and penalths)
 hrye bccn arrcssd agalnst the follwh8lnamd t pryer. We have made
 a dcmand for payment of thk lhblllty, but h rematns unpaid. fherefore,
 there ls a llen ln favor of the Unlted Stetes on ell propcrry and rletg ro
 property belondng to this tapaycr for thc amount of thcse tares, and
 addhlonal pcndths, lnterest, and costs thit may accrue.
              axpaver                          ・
                                               Ａ                   IN― COMER


Residence



   IMFORTAilT RELEASE INFON{ATION: For each assessment tisted betow,
   unless notice of the lien is refiled by the date given in column (e), this notice shall,
   on the day following such date, operate as a certificate of release as defined
   in IRC 6325(a).
                       Tax Pe嗣
KInd of Tax                                                                                                     岬蠍
       ■040           L2   / 3L/2014     XXX― XX‑8672           LL/   L6   / 20L5     1,2/1,6/zozs                    ■02242.79




      IⅧ I‖   腑
              lllllⅧ lllll‖
      Document 17100
                              Ⅲ酬
                               珊‖‖
                                 mllⅢ 閥脚
                                       ‖劃ⅢI獅


      Book 6 Page 532 Type 08 0i4 Pages l
      Date 7/25/20i6 Time l:;OPM
      Rec Amt S7 00


      RICK SHELEY, RECORDER
      TAYLOR COUNTY 10WA


Place of F‖ ing
                              Tay■ or County Recorder
                              Tay■ or courthouse                                                   Total             ■02242.79
                              Bedford′ IA 50833


This notice was prepared and signed at                      CHICAGO′ IL
                                                                                                                             , on this,

              ■4th    day of     」u■ y              20■ 6
the




::F:l.メ無塩彙
                                                                      Tit:e
                                                                      ACS SBSE                                                   008
                                                                       (800)829‑3903
       (NOTE:Certificate of officer authOrized by:aw to take acknowledgmentis nOt essentiaito the va‖ dity of Notice of Federa!Tax!ien
       Rev.Rul.71‐ 466′ 1971‑2C.B.409}
                                                                                                            Form 660cY)(C)(Rev.2‑2004)
                                                    Pa掟 1‐ K"th′ Recording Omce
                                                                                                                    CAT.N06∞ 25X


                                                            Exhibit O
                                                            pg. 1 of 1
       Case 4:20-cv-00394-RGE-HCA Document 1-16 Filed 12/22/20 Page 1 of 6


                                                               Num ber: ■7406
                                                               BK:   6 PG: 54■
                                                               Recorded:■ 0ノ 25/20■ 6           at 8:34:■    5.OAM
                                                               Fee Amount:57.00
                                                               Revenue Tax:
                                                               RiCK SHELEY,RECORDER
                                                               Taylor County,Iowa




    State ol lowa
    Polk County
                        SS           :OWA DEPARTMENT OF REVENUE                         RESERVED FOR RECORDER

    Preparer lnlormation
                                           NOTiCE OF TAX LIEN                           Atler Recording Relurn To:
    Counney M Kay Decker,                                                               lowa Depanmenl of Revenue
    Dareclor                                                                            Hoover Slale Otfice Buildlng
    Hoover Bldg.                                                                        PO Box 10477
    Des N4oines, lA 50319                                                               Des [.4oines. lA 50306 0471
    (515) 281 5063

    Taxpayer Add.ess


   COMER,DONALD                                                              SSNl:XXX― XX‑8672
                                                                             SSN2:
                                                                             SSN3:
                                                                             FEIN:



  Nolce Datei October 24,2016 County:TAYLOR

Account                                                                                                        Amount
Number              Notice of Lien   lor   Date Assessed            Beason lor Assessment                     Assessed
      97003-01 lndividuallncomeTax         December 23, 2015     Relurn was received withoul paymenl.          $34,962.82




                                                                                  Tota:Amount Due:S34,96282
                    7

  ACCOUNT NUMBER                                        Courtney M Kay Dec            : lowa Deparlmenl ol Revenue




                                                   Exhibit P
                                                   pg. 1 of 6
    Case 4:20-cv-00394-RGE-HCA Document 1-16 Filed 12/22/20 Page 2 of 6


                                                              Number: ■8849
                                                              BK: 6 PG: 56■
                                                              Recorded:■ /23/20■ 8 at 8:0■ :46.OAM
                                                              Fo● Amount:s7.00
                                                              Revenue Tax:
                                                              RICK SHELEY,RECORDER
                                                              Taylor County,:owa




State of lowa
Polk County
                       SS          10WA DEPARTMENT OF REVENUE                                    RESERVED FOR RECORDER

Preparer lnlo7matiOn
                                             NOTICE OF TAX L:EN                                  Afler Recording Return To:
Courtney lИ   Kay DeCker,                                                                        lowa Depanmenl ol Revenue
D rector                                                                                         Hoover Siaie Offjce Building
Hoover BId9                                                                                      PO Box 10471
DeS MOines,IA 50319                                                                              Des Moines, lA 50306 0471
(515)281 3114

Taxpayer AddreSS


COMER,DONALD                                                            SSNl:XXX―XX‑8672
                                                                        SSN2:
                                                                        SSN3:
                                                                        FEIN:



Notlce Date:」       anuary 22,2018 County:TAYLOR


Period Date       Notice of Llen for Date Assessed         Reason for Assessment                                   Amount
                                                                                                                Assessed
1231/201 4         1ndividuallncome rax November 21.2017    Deduciions reduced   1o   accepted amounls             $6,57311




                                                                                  Total Amount Due:S6,573.11


                   7

ACCOUNT NUMBER                                                                        or of lowa Deparlmenl of Bevenue




                                                      Exhibit P
                                                      pg. 2 of 6
Case 4:20-cv-00394-RGE-HCA Document 1-16 Filed 12/22/20 Page 3 of 6




                             Exhibit P
                             pg. 3 of 6
Case 4:20-cv-00394-RGE-HCA Document 1-16 Filed 12/22/20 Page 4 of 6




                             Exhibit P
                             pg. 4 of 6
Case 4:20-cv-00394-RGE-HCA Document 1-16 Filed 12/22/20 Page 5 of 6




                             Exhibit P
                             pg. 5 of 6
Case 4:20-cv-00394-RGE-HCA Document 1-16 Filed 12/22/20 Page 6 of 6




                             Exhibit P
                             pg. 6 of 6
